SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2014 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X INTERIM CONSOLIDATED FINANCIAL STATEMENTS Interim Consolidated Balance Sheets As of September 30, 2014, December 31, 2013 and January 1 st , 2013 (Expressed in thousands of Brazilian Reais) Assets Note 09/30/2014 12/31/2013 01/01/2013 Restated Cash and cash equivalents 5,748,116 11,538,241 9,259,265 Investment securities 5 526,789 288,604 476,607 Trade and other receivables 5,300,694 5,490,233 4,264,188 Inventories 6 3,158,975 2,835,643 2,505,463 Taxes receivable 712,002 656,361 116,498 Assets held for sale - - 4,086 Current assets Investment securities 5 75,580 63,796 249,380 Trade and other receivables 2,150,842 2,260,209 1,855,013 Deferred tax assets 7 2,140,412 1,647,765 1,428,662 Taxes receivable 10,910 11,123 12,316 Employee benefits 15,346 23,456 25,480 Investments in associates 37,101 26,451 24,011 Property, plant and equipment 8 14,814,114 14,005,561 12,413,679 Intangible assets 3,500,634 3,213,994 2,936,404 Goodwill 9 26,934,407 27,023,743 26,647,524 Non-current assets Total assets The accompanying notes are an integral part of the interim consolidated financial statements. Interim Consolidated Balance Sheets (continued) As of September 30, 2014, December 31, 2013 and January 1 st , 2013 (Expressed in thousands of Brazilian Reais) Equity and Liabilities Note 09/30/2014 12/31/2013 01/01/2013 Restated Trade and other payables 12,732,403 15,270,018 13,693,126 Interest-bearing loans and borrowings 10 794,886 1,040,603 837,772 Bank overdrafts 345,975 - 123 Income tax and social contribution payable 586,509 897,076 980,398 Provisions 11 130,814 144,958 137,452 Current liabilities Trade and other payables 1,671,587 1,556,948 3,063,989 Interest-bearing loans and borrowings 10 1,719,091 1,865,242 2,316,242 Deferred tax liabilities 7 1,701,318 2,095,686 1,367,601 Provisions 11 374,122 431,693 518,076 Employee benefits 1,445,117 1,558,261 1,780,908 Non-current liabilities Total liabilities Equity 12 Issued capital 57,508,839 57,000,790 249,061 Reserves 56,950,055 61,220,284 51,649 Carrying value adjustments (75,959,178) (75,228,617) 25,097,150 Retained earnings 3,895,621 - - Equity attributable to equity holders of Ambev Non-controlling interests 1,228,763 1,232,238 12,125,029 Total Equity Total equity and liabilities The accompanying notes are an integral part of the interim consolidated financial statements. Interim Consolidated Income Statements For the nine and three-month periods ended September 30, 2014 and 2013 (Expressed in thousands of Brazilian Reais) Nine-month period ended: Three-month period ended: Note 09/30/2014 09/30/2013 09/30/2014 09/30/2013 Net sales 14 25,846,901 23,946,479 8,624,396 8,544,259 Cost of sales (9,004,740) (8,248,940) (2,955,760) (2,884,137) Gross profit Sales and marketing expenses (6,822,530) (6,095,495) (2,159,875) (2,009,291) Administrative expenses (1,192,573) (1,112,431) (394,205) (355,599) Other operating income/(expenses) 15 966,050 1,018,629 387,959 394,325 Income from operations before special items Special items (25,841) (13,175) (12,135) (6,930) Income from operations Finance cost 16 (1,716,435) (1,477,116) (566,176) (682,980) Finance income 16 828,521 474,626 345,085 185,586 Net finance cost Share of results of associates 8 13,213 5,677 3,043 3,892 Income before income tax Income tax expense 17 (1,189,615) (1,863,727) (381,788) (839,172) Net income Attributable to: Equity holders of Ambev 7,527,119 4,883,597 2,813,598 2,293,889 Non-controlling interests 175,832 1,750,930 76,946 56,064 Basic earnings per share – common 0.48 0.42 0.18 0.15 Diluted earnings per share– common 0.48 0.41 0.18 0.15 The accompanying notes are an integral part of the interim consolidated financial statements. Interim Consolidated Statements of Comprehensive Income For the nine and three-month periods ended September 30, 2014 and 2013 (Expressed in thousands of Brazilian Reais) Nine-month period ended: Three-month period ended: 09/30/2014 09/30/2013 09/30/2014 09/30/2014 Net income Items that will not be reclassified to profit or loss: Remeasurement of postemployment benefits 3,463 1,810 15,532 1,347 Items that may be reclassified subsequently to profit or loss: Gains/(losses) on translation of foreign operations (254,758) 206,278 1,104,450 (2,589) Cash flow hedges – gains/(losses) Recognized in Equity (Cash flow hedge) 190,413 22,081 369,750 22,081 Removed from Equity and included in profit or loss (245,275) (72,886) (67,860) (72,886) Deferred income tax variance in Equity 17,103 32,805 (104,822) 24,998 Total cash flow h edges (37,759) (18,000) 197,068 (25,807) Other comprehensive income Total comprehensive income Attributable to Equity holders of Ambev 7,212,523 5,035,187 3,927,687 2,261,105 Non-controlling interest 201,374 1,789,428 279,907 61,799 The accompanying notes are an integral part of the interim consolidated financial statements. Interim Consolidated Statements of Changes in Equity For the nine-month period ended September 30, 2014 and 2013 (Expressed in thousands of Brazilian Reais) Attributable to equity holders of Ambev Capital Capital reserves Net income reserve Retained earnings Carrying value adjustments Total Non-controlling interests Total equity At January 1, 2014 - Adjustment predecessor basis of accounting (i) - 153,679 153,679 73,618 227,297 At January 1, 2014 - Adjustment - Net income - Other comprehensive income Gains/(losses) on translation of foreign operations - (280,331) (280,331) 25,573 (254,758) Cash flow hedges - gains / (losses) - (37,427) (37,427) (332) (37,759) Actuarial gain / (losses) - 3,162 3,162 301 3,463 Total Comprehensive income - - - Adjustment for change in practice controlled joint ventures (ii) - - - (24,094) 89,367 65,273 - 65,273 Capital increase (358,216) - - - 149,833 - 149,833 Effect of adoption of predecessor basis of accounting to acquire Cerbuco Brewing Inc. - (505,332) (505,332) (10,549) (515,881) Dividends distributed - - (1,591,164) (2,038,162) - (3,629,326) (194,300) (3,823,626) Interest on shareholder´s equity - - (2,412,165) (1,569,242) - (3,981,407) - (3,981,407) Acquiree shares and result on treasury shares - (18,418) - - - (18,418) - (18,418) Share-based payment - 109,734 - - - 109,734 - 109,734 At September 30, 2014 (i) The Company has applied the predecessor basis of accounting to acquire the control of Cerbuco Brewing Inc. (“Cerbuco”), the holding company that owns controlling interest in Bucanero S.A. (“Bucanero”), consistent with the accounting practices adopted in Ambev’s corporate restructuring in 2013. (ii) The Company reviewed the consolidation accounting treatment related to its distributors in Canada. In line with IFRS 11 (R) we have applied the equity method. For these distributors, the type of legal entity limits the investor responsibility to the amount invested, thereby the investment was limited to zero and the impact of the negative equity reversal of these investments on December 31, 2013 was booked with counterpart in equity. The accompanying notes are an integral part of the interim consolidated financial statements. Interim Consolidated Statements of Changes in Equity (continued): For the nine-month period ended September 30, 2014 and 2013 (Expressed in thousands of Brazilian Reais) Attributable to equity holders of Ambev Capital Capital reserves Net income reserve Retained earnings Carrying value adjustments Total Non-controlling interests Total equity At January 1, 2013 - - Adjustment predecessor basis of accounting (i) - 191,260 191,260 62,631 253,891 At January 1, 2013 - Adjustment - - Net income - - - 2,657,360 2,226,237 4,883,597 1,750,930 6,634,527 Other comprehensive income Gains/(losses) on translation of foreign operations - 169,908 169,908 36,370 206,278 Cash flow hedges - gains / (losses) - (20,141) (20,141) 2,141 (18,000) Actuarial gain / (losses) - 1,823 1,823 (13) 1,810 Total Comprehensive income - - - Capital increase 8,206,879 6,774,951 1,431,928 - (16,413,758) - - - Merger of shares 48,527,401 48,527,401 - - - 97,054,802 (97,054,802) - Adjustment transaction of non-controlling interest´s share - (85,242,633) (85,242,633) 85,242,633 - Put option to acquire interest in a subsidiary - (54,065) (54,065) - (54,065) Gains/(losses) of controlling interest´s share - (77,695) (77,695) (108,965) (186,660) Dividends - - (13,063) (2,035,986) - (2,049,049) (67,013) (2,116,062) Share-based payment - 53,325 - - - 53,325 - 53,325 Others capital movements of subsidiary - (1,278,405) (1,278,405) (795,095) (2,073,500) At September 30, 2013 (i) The Company has applied the predecessor basis of accounting to acquire the control of Cerbuco Brewing Inc., the holding company that owns controlling interest in Bucanero S.A. (“Bucanero”), consistent with the accounting practices adopted in Ambev’s corporate restructuring in 2013, as described in Note 1 (c) consolidated financial statements of December 31, 2013 . (ii) Refers to capital increase through the contribution of shares, as described in Note 1 (c) consolidated financial statements of December 31, 2013 . This increase was performed at cost value, without measuring any capital gain or loss. (iii) Mainly refers to the reflex effects of distribution of results from subsidiary until April, 2013, as result of adoption of the predecessor basis of accounting, as described in Note 1 (c) consolidated financial statements of December 31, 2013 . The accompanying notes are an integral part of the interim consolidated financial statements. Interim Consolidated Cash Flow Statements For the nine and three-month periods ended September 30, 2014 and 2013 (Expressed in thousands of Brazilian Reais) Nine-month period ended: Three-month period ended: Note 09/30/2014 09/30/2013 (i) 09/30/2014 09/30/2013 (i) Net income 7,702,951 6,634,527 2,890,544 2,349,953 Depreciation, amortization and impairment 1,681,588 1,582,240 593,831 538,234 Impairment losses on receivables and inventories 79,467 107,599 45,465 34,958 Additions in provisions and employee benefits 85,694 126,849 4,866 52,471 Net finance cost 16 887,914 1,002,490 221,091 497,394 Loss/(gain) on sale of property, plant and equipment and intangible assets 4,911 (17,378) (1,565) (14,779) Equity-settled share-based payment expense 18 116,163 120,319 35,508 39,556 Income tax expense 17 1,189,615 1,863,727 381,788 839,172 Share of result of associates (13,213) (5,677) (3,043) (3,892) Other non-cash items included in the profit (296,394) (137,923) (105,587) (63,696) Cash flow from operating activities before changes in working capital and use of provisions Decrease/(increase) in trade and other receivables (67,390) (312,984) (32,071) (266,991) Decrease/(increase) in inventories (373,143) (197,663) 33,146 93,910 Increase/(decrease) in trade and other payables (1,233,385) (1,710,696) 77,992 621,609 Cash generated from operations Interest paid (858,647) (357,039) (348,373) (195,224) Interest received 618,567 537,811 237,067 350,716 Dividends received 67,105 102,858 23,291 (7,878) Income tax paid (2,467,977) (2,361,490) (1,119,705) (451,993) Cash flow from operating activities Proceeds from sale of property, plant and equipment and intangible assets 77,546 65,010 18,441 37,801 Acquisition of property, plant and equipment and intangible assets 8 (3,216,627) (2,360,290) (1,220,234) (1,059,335) Acquisition of subsidiaries, net of cash acquired (9,124) (245,007) (9,124) (75,571) Investment in short term debt securities and net proceeds/(acquisition) of debt securities (260,713) (170,956) (162,048) (135,956) Net proceeds/(acquisition) of other assets 28,887 (1) 24,150 - Cash flow from investing activities Capital increase and advance for future capital increase 12 149,852 - 17,752 - Share Premium 12 - Capital increase of non-controlling interests - 160,344 - 7,471 Proceeds/repurchase of treasury shares 12 (23,698) (8,920) (10,725) - Proceeds from borrowings 491,083 193,379 23,739 (93,900) Repayment of borrowings (1,331,818) (726,536) (253,464) (78,042) Cash net of finance costs other than interests (511,027) (999,711) 267,577 (737,196) Payment of finance lease liabilities (1,221) (1,086) (399) (329) Dividends paid (8,540,854) (7,137,082) (2,548,893) (2,048,073) Cash flow from financing activities Net increase/(decrease) in cash and cash equivalents Cash and cash equivalents (ii) at beginning of period Effect of exchange rate fluctuations Cash and cash equivalents (ii) at end of period (i) For better comparability between periods, the amount of R $ 2,988,217 was reclassified, from the line of dividends received to dividends paid. (ii) Net of bank overdrafts. The accompanying notes are an integral part of the interim consolidated financial statements. Notes to the interim consolidated financial statements: 1. Corporate information 2. Statement of compliance 3. Summary of significant accounting policies 4. Use of estimates and judgments 5. Investment securities 6. Inventories 7. Deferred income tax and social contribution 8. Property, plant and equipment 9. Goodwill 10. Interest-bearing loans and borrowings 11. Provisions 12. Changes in equity 13. Segment reporting 14. Net Sales 15. Other operating income/(expenses) 16. Finance cost and income 17. Income tax and social contribution 18. Share-based payments 19. Financial instruments and risks 20. Collateral and contractual commitments, advances from customers and other 21. Contingencies 22. Related parties 23. Events after the reporting period 1. CORPORATE INFORMATION (a) Description of business Ambev S.A. ( referred to as the “Company” or “Ambev S.A.”), headquartered in São Paulo, Brazil, produces and sells beer, draft beer, soft drinks, other non-alcoholic beverages, malt and food in general, by participating either directly or indirectly in other Brazilian-domiciled companies and elsewhere in the Americas. The Company’s direct controlling shareholders are Interbrew International B.V. (“IIBV”) and AmBrew S.A. (“Ambrew”), both subsidiaries of Anheuser -Busch InBev N.V/S.A. (“ABI”). The interim consolidated financial statements were approved by the Board of Directors on October 28, 2014. (b) Major events in 2014: On January 2, 2014, BSA Bebidas Ltda. was merged with and into Ambev Brasil Bebidas S.A. and, immediately after, the upstream mergers of Old Ambev and Ambev Brasil Bebidas S.A. with and into Ambev S.A. was approved by the shareholders of each company in Extraordinary General Meeting (EGM) held on such date. As a result, Ambev S.A. received Old Ambev and Ambev Brasil Bebidas S.A.’s assets, rights and liabilities for their book value. Such companies were extinguished, had their shares cancelled, and Ambev S.A. became their successor, according to the law. The net assets incorporated by the Company is as follow: Companhia de Bebidas das Américas S.A. Ambev Brasil Bebidas S.A. BSA Bebidas Ltda. 01/01/2014 01/01/2014 01/01/2014 Assets Current assets 11,027,626 1,133,510 61,324 Non-current assets 47,220,178 4,906,087 2,700 Total assets liabilities Current liabilities 10,258,087 3,059,124 24,737 Non-current liabilities 12,630,565 912,667 5,755 Total liabilities Net assets Old Ambev merger was concluded with no increase or decrease in Ambev S.A.’s equity or capital stock because Old Ambev wasa wholly-owned subsidiary of Ambev S.A. As a result of Ambev Brasil Bebidas S.A.’s merger, after the merger of BSA Bebidas Ltda., Ambev S.A’s capital stock was increased, equivalent toAmbev Brasil Bebidas S.A.’s equity, corresponding to the investment of non-controlling shareholdersAmbev S.A.’s. On January, 2014, Ambev Luxembourg, a wholly-owned subsidiary of the Company, acquired ABI’s equity interest in Cerbuco Brewing Inc. (“Cerbuco”),who owns interest in Bucanero S.A. (“Bucanero”), leader company in Cuba business beer. With this acquisition, the Company aims to strengthen its leadership in the Caribbean. Consistent with accounting practices adopted in corporate restructuring in 2013, the Company applied the predecessor basis of accounting for this transaction with its parent. As a result, the assets and liabilities of the subsidiary acquired are consolidated using the amounts on the date of obtaining control of the acquired subsidiary. The goodwill originated from this acquisition is considered as an asset in the consolidated financial statements. The difference between the amount paid and the precedent value of net assets acquired is accounted in equity. As a result of the items above explained, the entries by the adoption of the predecessor basis of accounting are well detailed in the separate balance sheet of the Company: Cerbuco's equity 153,679 191,260 Acquisition of subsidiary 100% 100% Adjustment for adoption of the accounting practice of the previous cost 153,679 191,260 Assigned in the Statement of Shareholders' Equity: Accounting adjustments for transactions between shareholders 153,679 191,260 The impacts of accounting presented above in the income statement of the Company are as follows: Nine-month period ended: Three-month period ended: 09/30/2013 09/30/2013 Cerbuco's net income 14,090 4,183 Participação acionária após aquisição 100% 100% Adjustment for adoption of the accounting practice of the precedent cost On March 1, 2014, ABI and the Company entered, through its subsidiaries, into licensing agreements by which the Company's subsidiaries related to Canada’s operations acquired the exclusive right to import, sell, distribute and market branded products Corona and related brands, including but not limited Corona Extra , Corona Light , Coronita , Pacifico e Negra Modelo as well as the exclusive license to use the brands related to these products in Canada. The Company recorded intangible assets in the amount of R$150,899 in counterpart of the amount disbursed. 2. STATEMENT OF COMPLIANCE The interim consolidated financial statements have been prepared in accordance with IAS 34 - Interim Financial Reporting as issued by the International Accounting Standards Board (“IASB”). The information does not meet all disclosure requirements for the presentation of full annual financial statements and thus should be read in conjunction with the consolidated financial statements prepared in accordance with International Financial Reporting Standards (“IFRS”) for the year ended December 31, 2013. To avoid duplication of disclosures which are included in the annual financial statements, the following notes were not subject to full filling: (a) Summary of significant accounting policies (Note 3); (b) Special items (Note 8); (c) Payroll and related benefits (Note 9); (d) Additional information on operating expenses by nature (Note 10); (e) Intangible assets (Note 15); (f) Trade and other receivables (Note 19); (g) Cash and cash equivalents (Note 20); (h) Interest-bearing loans and borrowings (Note 22); (i) Employee benefits (Note 23); (j) Trade and other payables (Note 25); (k) Operating leases (Note 28); (l) Contingencies (Note 30); (m) Group Companies (Note 32); (n) Insurance (Note 33). 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES There were no significant changes in accounting policies and calculation methods used for the interim financial statements as of September 30, 2014 in relation to those presented in the financial statements for the year ended December 31, 2013. (a) Basis of preparation and measurement The interim consolidated financial statements are presented in thousands of Brazilian Reais (R$), rounded to the nearest thousand indicated. Depending on the applicable IFRS requirement, the measurement basis used in preparing the financial statements is historical cost, net realizable value, fair value or recoverable amount. Whenever IFRS provides an option between cost of acquisition and another measurement basis (e.g., systematic re-measurement), the cost of acquisition approach is applied. (b) Recently issued IFRS The reporting standards below were published and are mandatory for future annual reporting periods . There was no early adoption of standards and amendments to standards by the Company. IFRS 9 Financial Instruments: IFRS 9 is the standard issued as part of a wider project to replace IAS 39. IFRS 9 retains but simplifies the mixed measurement model and established two primary measurement categories for financial assets: amortized cost and fair value. The basis of classification depends on the entity’s business model and the contractual cash flow characteristics of the financial asset. IFRS 9 also introduces a new hedge accounting model, together with corresponding disclosures about risk management for those companies applying hedge accounting. Because the impairment phase of the IFRS 9 project has not yet been completed, the IASB decided that the mandatory effective date should be decided upon when the entire IFRS 9 project is closer to completion. In June 2014 IASB issued IFRS 9, which will be effective for annual periods beginning on or after January 1, 2018, with the possibility of early adoption. IFRS 15 Revenue from Contracts with Customers: The core principle of the new standard is for companies to recognize revenue to depict the transfer of goods or services to customers in amounts that reflect the consideration (that is, payment) to which the company expects to be entitled in exchange for those goods or services. The new standard will also result in enhanced disclosures about revenue, provide guidance for transactions that were not previously addressed comprehensively (for example, service revenue and contract modifications) and improve guidance for multiple-element arrangements. In May 2014 IASB issued IFRS 15, which will be effective for annual periods beginning on or after January 1, 2017. Other standards, interpretations and amendments to standards Other new standards and amendments and interpretations mandatory to the financial statements for annual periods beginning after January 1, 2014 were not listed above due to its non-applicability or none of them is expected to have a significant effect on the financial statement of the Company. 4. USE OF ESTIMATES AND JUDGMENTS The preparation of financial statements in conformity with IFRS requires Management to make judgments, estimates and assumptions that affect the application of accounting policies and the reported amounts of assets and liabilities, income and expenses. The estimates and associated assumptions are based on past experience and various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for decision making regarding the judgments about carrying amounts of assets and liabilities that are not readily evident from other sources. Actual results may differ from these estimates. The estimates and assumptions are reviewed on a regular basis. Changes in accounting estimates may affect the period in which they are realized, or future periods. Although each of its significant accounting policies reflects judgments, assessments or estimates, the Company believes that the following accounting policies reflect the most critical judgments, estimates and assumptions that are important to its business operations and the understanding of its results: (i) predecessor basis of accounting (Note 1 (c) described in consolidated financial statements of December 31, 2013) ; (ii) business combinations; (iii) impairment; (iv) provisions; (v) share-based payments; (vi) employee benefits; (vii) current and deferred tax; (viii) joint arrangements; (ix) measurement of financial instruments, including derivatives. Judgments made by Management in the application of IFRS that have a significant effect on the financial statements and estimates with a significant risk of material adjustment in the next year are further discussed in the relevant notes hereafter. 5. INVESTMENT SECURITIES 09/30/2014 12/31/2013 Financial asset at fair value through profit or loss-held for trading 526,789 288,604 Current investments 526,789 288,604 Debt held-to-maturity 75,580 63,796 Non-current investments 75,580 63,796 Total 602,369 352,400 6. INVENTORIES 09/30/2014 12/31/2013 Finished goods 1,237,743 878,980 Work in progress 246,218 248,083 Raw material 1,201,510 1,310,664 Consumables 47,847 36,979 Spare parts and other 330,341 286,625 Prepayments 160,612 122,153 Impairment losses (65,296) (47,841) Losses on inventories recognized in the income statement amounted to R$27,992 as of September 30, 2014 (R$67,378 in September 30, 2013). 7. DEFERRED INCOME TAX AND SOCIAL CONTRIBUTION Deferred taxes for income tax and social contribution are calculated on tax losses, the negative tax basis of social contributions and the temporary differences between the tax bases and the carrying amount in the financial statement of assets and liabilities. The rates of these taxes in Brazil, currently set for the determination of deferred taxes, are 25% for income tax and 9% for social contribution. For the other regions, applied rates, are as follow: HILA-ex from 23% to 31% Latin America - South from 14% to 35% Canada 26% Deferred tax assets are recognized to the extent that it is probable that future taxable profit will be available to be used to offset temporary differences / loss carry-forwards based on projections of future results prepared and based on internal assumptions and future economic scenarios which may therefore change. The amount of deferred income tax and social contribution by type of temporary difference is detailed as follows: 09/30/2014 12/31/2013 Assets Liabilities Net Assets Liabilities Net Trade and other receivables 53,507 - 53,507 47,944 - 47,944 Derivatives 50,658 (28,072) 22,586 50,801 (20,938) 29,863 Inventories 188,721 (5,748) 182,973 138,820 (1,654) 137,166 Loss carryforwards 1,431,988 - 1,431,988 293,330 - 293,330 Employee benefits 405,194 - 405,194 477,182 - 477,182 Property, plant and equipment - (656,793) (656,793) 26,559 (667,386) (640,827) Intangible assets 3,357 (575,510) (572,153) 5,741 (605,011) (599,270) Trade and other payables - (270,856) (270,856) - (239,324) (239,324) Interest-bearing loans and borrowings - (8,380) (8,380) 7,520 - 7,520 Provisions 175,840 (34,498) 141,342 235,103 (21,503) 213,600 Share-based payment 490,823 - 490,823 824,501 - 824,501 Interest on capital - (76,723) (76,723) - (247,750) (247,750) Partnership profit - (567,707) (567,707) - (655,011) (655,011) Other items - (136,708) (136,708) - (96,845) (96,845) Gross deferred tax assets / (liabilities) Netting by taxable entity (659,677) 659,677 - (459,736) 459,736 - Net deferred tax assets / (liabilities) The Company only offsets the balances of deferred income tax and social contribution assets against liabilities when they are within the same entity and are expected to be realized in the same period. Tax losses and negative bases of social contribution and temporary deductible differences in Brazil, on which the deferred income tax and social contribution were calculated, have no expiry date. At September 30, 2014 the net assets and liabilities deferred taxes related to combined tax losses has an expected utilization/settlement as follows: 09/30/2014 12/31/2013 Deferred taxes not related to tax losses to be recovered within 12 months 1,830,108 1,336,041 to be recovered beyond 12 months (2,823,002) (2,077,292) Deferred tax related to tax losses 2014 1,281,128 93,659 2015 75,840 67,991 2016 52,226 107,226 Beyond 2017 (i) 22,794 24,454 Total (i) There is no expected realization that exceeds the period of 10 years. The net change in deferred income tax and social contribution is detailed as follows: Balance at December 31, 2013 Recognized in income statement 910,037 Recognized in equity (23,022) Balance at September 30, 2014 As at September 30, 2014, deferred tax assets in the amount of R$251,722 (R$253,850 as at December 31, 2013) related to tax losses from previous periods and temporary differencesof subsidiaries abroad were not recorded as the realization is not probable. The expiry term of these assets is on average five years and the tax losses carried forward in relation to them are equivalent to R$1,014,581 in September 30, 2014 (R$1,014,369 in December 31, 2013). The income tax and social contribution recognized directly as other comprehensive income were as follows: 09/30/2014 12/31/2013 Items that will not be reclassified to profit or loss: Re-measurement of postemployment benefits - (91,825) Items that may be reclassified subsequently to profit or loss: Cash flow hedges - gains / (losses) 23,597 (37,951) Net Investment hedges - gains / (losses) 90,346 119,258 8. PROPERTY, PLANT AND EQUIPMENT 09/30/2014 12/31/2013 Land and buildings Plant and equipment Fixtures and fittings Under construction Total Total Acquisition cost Balance at end of previous year Effect of movements in foreign exchange (51,169) (154,504) (31,315) (33,030) (270,018) 246,928 Acquisitions through business combinations - 76 Acquisitions 1,420 608,038 157,124 2,057,414 2,823,996 3,648,558 Disposals (432) (380,463) (80,417) (27) (461,339) (1,863,812) Transfer to other asset categories 735,278 1,687,637 253,159 (2,630,865) 45,209 (167,210) Others (123,365) (83,893) (91,156) - (298,414) 159 Balance at end Depreciation and Impairment Balance at end of previous year - Effect of movements in foreign exchange 4,786 65,310 17,947 - 88,043 (169,997) Depreciation (138,982) (1,106,945) (277,445) - (1,523,372) (1,870,692) Impairment losses (114) (51,404) (32) - (51,550) (73,273) Disposals 229 306,154 73,064 - 379,447 1,780,034 Transfer to other asset categories (1,044) (109,854) 25,765 - (85,133) 60,152 Others 52,910 54,826 53,948 - 161,684 960 Balance at end - Carrying amount: December 31, 2013 September 30, 2014 - Acquisitions in the period refer substantially to modernization, refurbishment, the extension of production lines and construction of new plants in order to increase capacity. The transfers mainly relates to transfers from assets under construction to their final asset categories. Capitalized interest is made on loans directly attributable to the acquisition and construction of qualifying assets. The amount of interest on loans capitalized during the period was R$42,043 (R$47,723 as of September 30, 2013). The interest capitalization rate used in 2014 is 6.90% (in 2013 ranged between 6.36% and 11.29%). The Company leases plant, equipment, fixtures and fittings, which are accounted for as financial leases. The carrying amount of the leased assets was R$28,899 as of September 30, 2014 (R$22,011 as of December 31, 2013). Contractual commitments to purchase property, plant and equipment amounted to R$271,871 as at September 30, 2014 (R$196,416 as at December 31, 2013). 9. GOODWILL 09/30/2014 12/31/2013 Goodwill 112,266,376 111,890,157 Provision for losses (85,242,633) (85,242,633) Balance at end of previous year Effect of movements in foreign exchange (82,164) 502,241 Acquisitions through business combinations 132,685 Others (7,172) (258,707) Balance at the end of period/year (i) Refers to provision amount related to goodwill paid in shareholders transaction, as described in Note 12 (d.5). (ii) Refers to goodwill merged of subsidiaries as described in Note 1(b). This goodwill arisen from transactions before the application of IFRS in the Company. The carrying amount of goodwill was allocated to the different cash-generating units levels as follows : Functional Currency 09/30/2014 12/31/2013 LAN: Brazil BRL 17,329,026 17,329,026 Dominican Republic DOP 2,470,905 2,435,529 Cuba USD 2,733 2,612 LAS: Argentina ARS 729,390 905,299 Bolivia BOB 868,074 828,631 Ecuador USD 4,064 3,918 Chile CLP 35,629 39,103 Paraguay PYG 725,610 679,044 Peru PEN 46,921 46,437 Uruguay UYU 147,150 162,166 NA: Canada Holding BRL 35,850 35,850 Canada Operational CAD 4,539,055 4,556,128 Annual impairment testing The cash-generating unit to which the goodwill by expectation of future profitability (goodwill) has been allocated must be tested to check the need for reduction to the recoverable amount. The test is made comparing its book value (including the goodwill) with its recoverable value and must be made at least annually or always that there is indication that the unit can be devalued. The impairment test will be performed during the last quarter of the current year. 10. INTEREST-BEARING LOANS AND BORROWINGS This note discloses the position of loans and financing of the Company. The Note 19 - Financial instruments and risks discloses additional information with respect to exposure of the Company to the risks of interest rate and currency. 09/30/2014 12/31/2013 Secured bank loans 199,074 203,019 Unsecured bank loans 564,725 808,962 Other unsecured loans 30,185 26,854 Financial leasing 902 1,768 Current liabilities Secured bank loans 446,250 449,915 Unsecured bank loans 788,576 884,119 Debentures and unsecured bond issues 283,477 336,641 Other unsecured loans 180,949 175,171 Financial leasing 19,839 19,396 Non-current liabilities The Company’s debt was structured in a manner to avoid significant concentration of maturities in each year and tied to different interest rates. The most representative rates are: (i) flat rate for the Bond 2017 (9.5% per year) and debts of Banco Nacional de Desenvolvimento Economico e Social (BNDES) (5.91% per year) ; (ii) mix of currencies (UMBNDES) (1.74% per year); and Interest Rate (TJLP) (7.21% per year) to loans from BNDES (4.69% per year) and variable rates for loans in U.S. dollar (1.86% per year). Contract clauses (covenants) During the period there were no significant changes in contract clauses of loans and borrowings contracted by the Company. As of September 30, 2014 the Company was in compliance with all its contractual obligations for its loans and financings. 11. PROVISIONS (a) Provision changes Balance as of December 31, 2013 Effect of changes in foreign exchange rates Provisions made Provisions used and reversed Balance as of September 30, 2014 Restructuring 6,070 (23) - (1,862) 4,185 Lawsuits tax, labor, civil and others Civil 9,512 (204) 19,809 (16,010) 13,107 Taxes on sales 141,563 843 38,131 (141,340) 39,197 Income tax 149,859 (192) 27,847 (11,417) 166,097 Labor 174,367 (69) 115,817 (124,017) 166,098 Others 95,280 1,047 44,164 (24,239) 116,252 Total Total provisions (b) Disbursement expectative Total 1 year or less 1-2 years 2-5 years Over 5 years Restructuring 4,185 3,691 494 - - Lawsuits tax, labor, civil and others Civil 13,107 2,518 4,361 5,859 369 Taxes on sales 39,197 12,972 10,802 14,510 913 Income tax 166,097 37,562 52,941 71,117 4,477 Labor 166,098 52,405 46,828 62,905 3,960 Others 116,252 21,666 38,956 52,335 3,295 Total Total provisions The expected settlement of provisions was based on management’s best estimate at the interim consolidated financial statements date. Main lawsuits with probable likelihood of loss: (a) Sales taxes In Brazil, the Company and its subsidiaries are involved in several administrative and judicial proceedings related to ICMS, IPI, PIS and Cofins taxes. Such proceedings include, among others, tax offsets, credits and judicial injunctions exempting tax payment. (b) Labor At September 30, 2014, the Company and its subsidiaries are involved in 4,150 (4,108 as of December 31, 2013) labor proceedings with former employees or former employees of service providers. The main issues involve overtime and related effects and respective charges. (c) Other lawsuits The Company is involved in several lawsuits brought by former distributors which are mainly claiming damages resulting from the termination of their contracts. The processes with possible likelihood of loss are disclosed in Note 21. 12. CHANGES IN EQUITY (a) Capital stock 09/30/2014 09/30/2013 Million of commom shares Million of Real Million of commom shares Million of Real Beginning balance as per statutory books 15,664,280 57,000,790 249,061 249,061 Contribution shares - - 9,444,537 8,206,879 Merger of shares - - 5,967,838 48,527,401 Changes during the period 35,228 508,049 - - (b) Capital reserves Capital reserves Treasury shares Share Premium Others capital reserve Share-based payments Results on treasury shares Capital reserves At January 1, 2014 Capital increase (i) (28,517) - (311,825) (17,874) - (358,216) Acquiree shares and result on treasury shares 24,496 - - - (42,914) (18,418) Share-based payment - - - 109,734 - 109,734 At September 30, 2014 Attributable to equity holders of Ambev Treasury shares Share Premium Others capital reserve Share-based payments Results on treasury shares Capital reserves At January 1, 2013 - Capital increase - 5,163,148 1,012,723 599,080 - 6,774,951 Merger of shares - 48,527,401 - - - 48,527,401 Share-based payment - - - 53,325 - 53,325 At September 30, 2013 - - (i) As described in Note 1 (c) of consolidated financial statements of December 31, 2013, the Company adopted the predecessor basis of accounting for the contribution of shares. Thus, the equivalent value contributed participation is already reflected in equity Ambev SA since January 1, 2012 and at the time of the capital increase, was reclassified from “Carrying value adjustments” to other accounts in equity in accordance with the corporate minutes. (b.1) Treasury shares The treasury shares include own issued shares reacquired by the Company. The changes of treasury shares are as follows: Acquire shares Result on Treasure Shares Total Treasure Shares Million shares Million Brazilian Real Million shares Million Brazilian Real Beginning balance as per statutory books Changes during the period (319) 4,021 (42,914) (46,935) At the end of the period (b.2) Share premium The share premium refers to the difference between subscription prices that the shareholders paid for the shares and theirs nominal value. Since this is a capital reserve, it can only be used to increase capital, offset losses, redeem, reimburse or repurchase shares. (b.3) Share-based payment There are different share-based payment programs and stock option plans which allow the senior management acquires shares of the Company. The share-based payment reserve recorded a charge of R$116,161 at September 30, 2014 ( R$120,319 at September 30, 2013) (Note 18). (c) Net income reserve Net income reserve Investments reserve Statutory reserve Fiscal incentive Additional dividends Total amount At January 1, 2014 Dividends distributed (939,957) - - (651,207) (1,591,164) Interest on shareholder´s equity - - - (2,412,165) (2,412,165) At September 30, 2014 - Net income reserve Investments reserve Statutory reserve Fiscal incentive Additional dividends Total amount At January 1, 2013 - - Capital increase - - 1,431,928 - 1,431,928 Dividends 34,130 - - (47,193) (13,063) At September 30, 2013 - In order to maximize the return to shareholders, the additional dividends may be paid as dividends or interest on shareholders’ equity. (c.1) Investments reserve The investment reserve refers to the allocation of part of profits in order to support investment needs. (c.2) Statutory reserve From net income, 5% will be applied before any other allocation, to the statutory reserve, which cannot exceed 20% of capital stock. The Company is not required to supplement the statutory reserve in the year when the balance of this reserve, plus the amount of capital reserves, exceeds 30% of the capital stock. The statutory reserve is to preserve capital resources and can only be used to offset losses or increase capital. (c.3) Tax incentives In addition to the participation in tax incentive programs related to income tax, the Company participates in ICMS (VAT) tax benefit programs offered by various States in order to attract investments to their region, in the form of financing, VAT deferral or partial reductions of amounts due. These State programs aim to promote employment, regional decentralization, complementation and diversification of the State’s industrial framework. In these States, the grace and enjoyment periods, reductions and other conditions are provided by the tax legislation. The portion of the expected income for the period relating to tax incentives, which will be used for the net income reserve at the close of the period ended December 31, 2014, and are therefore not available as a basis for distribution of dividends, is composed of: 09/30/2014 09/30/2013 ICMS (Brazilian State value added) 766,611 531,562 Income tax 33,444 31,030 (c.4) Interest on shareholders’ equity / Dividends Brazilian companies are permitted to distribute interest attributed to shareholders’ equity calculated based on the long-term interest rate (TJLP), such interest being tax-deductible and, when distributed, may be considered part of the mandatory dividends. As determined by its By-laws, the Company is required to distribute to its shareholders, as a mandatory dividend in respect of each fiscal year ending on December 31, an amount not less than 40% of its net income determined under Brazilian law, as adjusted in accordance with applicable law, unless payment of such amount would be incompatible with Ambev S.A.’s financial situation. The mandatory dividend includes amounts paid as interest on shareholders’ equity. Events during 2014: Event Approval Type Date of payment Year Type of share Amount per share Total amount Board of Directors Meeting 01/06/2014 Interest on shareholder´s equity 01/23/2014 2013 Common 0.1540 2,412,165 Board of Directors Meeting 01/06/2014 Dividends 01/23/2014 2013 Common 0.1000 1,566,341 Board of Directors Meeting 03/25/2014 Dividends 04/25/2014 - Common 0.0600 939,957 (i) Board of Directors Meeting 03/25/2014 Dividends 04/25/2014 2014 Common 0.0700 1,096,616 Board of Directors Meeting 07/14/2014 Interest on shareholder´s equity 08/28/2014 2014 Common 0.1000 1,569,242 Board of Directors Meeting 07/14/2014 Dividends 08/28/2014 2014 Common 0.0600 941,545 (i) These dividends refer to the total amount approved for distribution in the period and were deducted of Investments Reserve. Events during 2013: Event Approval Type Date of payment Year Type of share Amount per share Total amount Ordinary General Meeting 03/01/2013 Dividends 03/11/2013 2012 Common 0.0524 13,063 (i) Ordinary General Meeting 03/01/2013 Interest on shareholder´s equity 03/11/2013 2012 Common 0.0443 11,037 (i) Board of Directors Meeting 08/30/2013 Dividends 09/27/2013 2013 Common 0.1300 2,035,987 (i) These dividends refer to the total amount approved for distribution in the period, and were accrued in fiscal year of 2012. Interest on shareholders’ equity and dividends not claimed within three years revert back to the Company. (c.5) Proposed dividends and additional dividends The reserves for proposed dividends and additional dividends proposed are designed to record the dividends to be distributed during the following fiscal year, approved on Corporate Law. (d) Carrying value adjustments Carrying value adjustments Translation reserves Cash flow hedge Actuarial gains/ losses Put option of a subsidiary interest Gains/losses of non-controlling interest´s share Business combination Accounting adjustments for transactions between shareholders Carrying value adjustments At January 1, 2014 - originally issued Adjustment predecessor basis of accounting (Note 1) - 153,679 153,679 At January 1, 2014 - Adjustment Other comprehensive income Gains/(losses) on translation of foreign operations (273,156) - (7,175) (280,331) Cash flow hedges - gains / (losses) - (37,427) - (37,427) Actuarial gain / (losses) - - 3,162 - 3,162 Total Comprehensive income - - - Adjustment for change in practice controlled joint ventures 29,737 - 59,630 - 89,367 Effect of adoption of predecessor basis of accounting to acquire Cerbuco Brewing Inc. - (505,332) (505,332) At September 30, 2014 Carrying value adjustments Translation reserves Cash flow hedge Actuarial gains/ losses Put option of a subsidiary interest Gains/losses of non-controlling interest´s share Business combination Accounting adjustments for transactions between shareholders Carrying value adjustments At January 1, 2013 - Adjustment predecessor basis of accounting (Note 1) - 191,260 191,260 At January 1, 2013 - Adjustment - Net income - Gains/(losses) on translation of foreign operations (51,823) - 221,731 169,908 Cash flow hedges - gains / (losses) - (20,141) - (20,141) Actuarial gain / (losses) - - 1,823 - 1,823 Total Comprehensive income - - - Capital increase (3,697) 69,830 (1,205,172) (2,003,216) (263,890) 156,091 (13,163,704) (16,413,758) Put option to acquire interest in a subsidiary - - - (54,065) - - - (54,065) Adjustment transaction of non-controlling interest´s share - (85,242,633) (85,242,633) Gains/(losses) of controlling interest´s share - 2,328,742 - (2,406,437) (77,695) Others capital movements of subsidiary - (1,278,405) (1,278,405) At September 30, 2013 (d.1) Translation reserves The translation reserves comprise all foreign currency exchange differences arising from the translation of the financial statements with a functional currency different from the Real. The translation reserves also comprise the portion of the gain or loss on the foreign currency liabilities and on the derivative financial instruments determined to be effective net investment hedges, in conformity with IAS39 Financial Instruments: Recognition and Measurement hedge accounting rules. (d.2) Cash flow hedge reserves The hedge reserves comprise the effective portion of the cumulative net change in the fair value of cash flow hedges to the extent the hedged risk has not yet impacted profit or loss (Note 19 - Financial instruments and risks ). (d.3) Actuarial gains and losses The actuarial gains and losses include expectations with regards to the future pension plans obligations. Consequently, the results of actuarial gains and losses are recognized on a timely basis considering best estimate obtained by Management. Accordingly, the Company recognizes on a quarterly basis the results of these estimated actuarial gains and losses according to the expectations presented based on an independent actuarial report. (d.4) Put option of a subsidiary interest As part of the CND acquisition agreement, a sell option (“put”) was issued by the Company and a purchase option(“call”) was issued by E. León Jimenes S.A. (“ELJ”), which may result in an acquisition by the Company of the remaining shares of CND, for a value based on EBITDA multiples, being “put” exercisable annually until 2019 and the “call” in 2019. On September 30, 2014 the put option held by ELJ is valued at R$2,810,679 and the liability was recorded against equity in accordance with the IFRS 3 and categorized as “Level 3”. No value has been assigned to the call option held by the Company. The fair value of this consideration deferred was calculated by using standard valuation techniques (present value of the principal amount and future interest rates, discounted by the market rate). The criteria used are based on market information and from reliable sources and they are revaluated on an annual basis at the same moment that the Company applies the impairment test. The changes of this option are presented as Note 19 - Financial instruments and risks. (d.5) Accounting for acquisition of non-controlling interests As determined by IAS 27 – Consolidated and Separate Financial Statements, in paragraph 30 and 31, any difference between the amount paid (fair value) for the acquisition of non-controlling interests and the related book value of such non-controlling interest shall be recognized directly in controlling shareholders’ equity. For the acquisition of non-controlling interest related to Old Ambev, the abovementioned adjustment was recognized in the carrying value adjustments. 13. SEGMENT REPORTING The information is presented in thousands of Brazilian Reais, except for volumes, which are presented in thousands of hectoliters . (a) Reportable segments – periods ended in: Latin America - north (i) Latin America - south (ii) Canada Consolidated 09/30/2014 09/30/2013 09/30/2014 09/30/2013 09/30/2014 09/30/2013 09/30/2014 09/30/2013 Volume Net sales 17,861,417 16,052,608 4,523,718 4,709,895 3,461,766 3,183,976 25,846,901 23,946,479 Cost of sales (6,214,001) (5,449,675) (1,742,390) (1,877,304) (1,048,349) (921,961) (9,004,740) (8,248,940) Gross profit Sales and marketing expenses (4,679,308) (4,125,420) (1,011,437) (1,014,526) (1,131,785) (955,549) (6,822,530) (6,095,495) Administrative expenses (905,658) (818,937) (167,216) (183,783) (119,699) (109,711) (1,192,573) (1,112,431) Other operating income/(expenses) 993,984 1,033,840 (27,684) (20,585) (250) 5,374 966,050 1,018,629 Normalized income from operations (normalized EBIT) Special items (3,000) (3,185) (16,761) (4,444) (6,080) (5,546) (25,841) (13,175) Income from operations (EBIT) Net finance cost (523,957) (739,517) (395,200) (275,943) 31,243 12,970 (887,914) (1,002,490) Share of result of associates 7,647 4,454 - - 5,566 1,223 13,213 5,677 Income before income tax Income tax expense (447,953) (930,441) (416,172) (637,094) (325,490) (296,192) (1,189,615) (1,863,727) Net income Normalized EBITDA Special items (3,000) (3,185) (16,761) (4,444) (6,080) (5,546) (25,841) (13,175) Depreciation, amortization and impairment excluding special items (1,283,087) (1,165,305) (289,388) (302,674) (109,113) (114,261) (1,681,588) (1,582,240) Net finance costs (523,957) (739,517) (395,200) (275,943) 31,243 12,970 (887,914) (1,002,490) Share of results of associates 7,647 4,454 - - 5,566 1,223 13,213 5,677 Income tax expense (447,953) (930,441) (416,172) (637,094) (325,490) (296,192) (1,189,615) (1,863,727) Net income Normalized EBITDA margin in % 46.7% 48.9% 41.2% 40.7% 36.7% 41.3% 44.4% 46.3% Acquisition of property, plant and equipment 2,332,244 1,960,742 680,510 358,843 224,010 125,775 3,236,764 2,445,360 Additions to / (reversals of) provisions 136,481 178,297 10,577 2,004 - 3,094 147,058 183,395 Full time employee 38,559 37,953 10,369 10,194 2,803 2,894 51,731 51,041 09/30/2014 09/30/2013 09/30/2014 09/30/2013 09/30/2014 09/30/2013 09/30/2014 09/30/2013 Segment assets 41,463,472 40,217,782 9,166,270 8,135,681 6,792,153 6,611,172 57,421,895 54,964,635 Intersegment elimination (2,340,683) (927,371) Non-segmented assets 10,044,710 15,047,916 Total assets Segment liabilities 12,485,618 14,336,057 3,753,926 2,873,146 2,270,946 2,450,957 18,510,490 19,660,160 Intersegment elimination (2,340,683) (927,371) Non-segmented liabilities 48,956,115 50,352,391 Total liabilities (i) Latin America – North: includes operations in Brazil and HILA-ex (Cuba, Guatemala and Dominican Republic). (ii) Latin America – South: includes operations in Argentina, Bolivia, Chile, Paraguay, Uruguay, Ecuador and Peru. (b) Additional information – by Business unit – periods ended in: Latin America - north Beer Soft drink Total 09/30/2014 09/30/2013 09/30/2014 09/30/2013 09/30/2014 09/30/2013 Volume Net sales 14,874,510 13,339,599 2,986,907 2,713,009 17,861,417 16,052,608 Cost of sales (4,781,520) (4,133,425) (1,432,481) (1,316,250) (6,214,001) (5,449,675) Gross profit Sales and marketing expenses (4,029,910) (3,538,238) (649,398) (587,182) (4,679,308) (4,125,420) Administrative expenses (839,216) (738,649) (66,442) (80,288) (905,658) (818,937) Other operating income/(expenses) 803,926 822,774 190,058 211,066 993,984 1,033,840 Normalized income from operations (normalized EBIT) Special items (2,056) (2,333) (944) (852) (3,000) (3,185) Income from operations (EBIT) Net finance cost (523,957) (739,517) - - (523,957) (739,517) Share of result of associates 7,647 4,454 - - 7,647 4,454 Income before income tax Income tax expense (447,745) (930,441) (208) - (447,953) (930,441) Net income Normalized EBITDA Special items (2,056) (2,333) (944) (852) (3,000) (3,185) Depreciation, amortization and impairment excluding special items (1,047,455) (959,084) (235,632) (206,222) (1,283,087) (1,165,306) Net finance costs (523,957) (739,517) - - (523,957) (739,517) Share of results of associates 7,647 4,454 - - 7,647 4,454 Income tax expense (447,745) (930,441) (208) - (447,953) (930,441) Net income Normalized EBITDA margin in % 47.6% 50.3% 42.3% 42.3% 46.7% 48.9% Brazil Beer Soft drink Total 09/30/2014 09/30/2013 09/30/2014 09/30/2013 09/30/2014 09/30/2013 Volume Net sales 13,767,524 12,395,432 2,707,061 2,483,339 16,474,585 14,878,771 Cost of sales (4,332,701) (3,737,824) (1,220,508) (1,132,580) (5,553,209) (4,870,404) Gross profit Sales and marketing expenses (3,752,686) (3,323,433) (576,178) (527,954) (4,328,864) (3,851,387) Administrative expenses (786,661) (669,101) (46,531) (59,039) (833,192) (728,140) Other operating income/(expenses) 807,878 834,937 190,631 202,571 998,509 1,037,508 Normalized income from operations (normalized EBIT) Income from operations (EBIT) Net finance cost (542,291) (726,829) - - (542,291) (726,829) Share of result of associates 7,647 4,454 - - 7,647 4,454 Income before income tax Income tax expense (371,436) (871,172) - - (371,436) (871,172) Net income Normalized EBITDA Depreciation, amortization and impairment excluding special items (952,124) (868,647) (201,130) (180,044) (1,153,254) (1,048,691) Net finance costs (542,291) (726,829) - - (542,291) (726,829) Share of results of associates 7,647 4,454 - - 7,647 4,454 Income tax expense (371,436) (871,172) - - (371,436) (871,172) Net income Normalized EBITDA margin in % 48.3% 51.4% 46.4% 46.2% 48.0% 50.5% HILA-ex Beer Soft drink Total 09/30/2014 09/30/2013 09/30/2014 09/30/2013 09/30/2014 09/30/2013 Volume Net sales 1,106,986 944,167 279,846 229,670 1,386,832 1,173,837 Cost of sales (448,819) (395,601) (211,973) (183,670) (660,792) (579,271) Gross profit Sales and marketing expenses (277,224) (214,805) (73,220) (59,228) (350,444) (274,033) Administrative expenses (52,555) (69,548) (19,911) (21,249) (72,466) (90,797) Other operating income/(expenses) (3,952) (12,163) (573) 8,495 (4,525) (3,668) Normalized income from operations (normalized EBIT) Special items (2,056) (2,333) (944) (852) (3,000) (3,185) Income from operations (EBIT) Net finance cost 18,334 (12,688) - - 18,334 (12,688) Income before income tax Income tax expense (76,309) (59,269) (208) - (76,517) (59,269) Net income Normalized EBITDA Special items (2,056) (2,333) (944) (852) (3,000) (3,185) Depreciation, amortization and impairment excluding special items (95,331) (90,437) (34,502) (26,178) (129,833) (116,615) Net finance costs 18,334 (12,688) - - 18,334 (12,688) Income tax expense (76,309) (59,269) (208) - (76,517) (59,269) Net income Normalized EBITDA margin in % 37.9% 36.3% 3.1% 0.1% 30.9% 29.2% Latin America - south Beer Soft drink Total 09/30/2014 09/30/2013 09/30/2014 09/30/2013 09/30/2014 09/30/2013 Volume Net sales 3,391,055 3,392,722 1,132,663 1,317,173 4,523,718 4,709,895 Cost of sales (1,084,109) (1,081,608) (658,281) (795,696) (1,742,390) (1,877,304) Gross profit Sales and marketing expenses (701,262) (665,974) (310,175) (348,552) (1,011,437) (1,014,526) Administrative expenses (129,731) (138,317) (37,485) (45,466) (167,216) (183,783) Other operating income/(expenses) (19,246) (13,932) (8,438) (6,653) (27,684) (20,585) Normalized income from operations (normalized EBIT) Special items (16,761) (4,444) - - (16,761) (4,444) Income from operations (EBIT) Net finance cost (370,230) (262,423) (24,970) (13,520) (395,200) (275,943) Income before income tax Income tax expense (375,497) (635,699) (40,675) (1,395) (416,172) (637,094) Net income Normalized EBITDA Special items (16,761) (4,444) - - (16,761) (4,444) Depreciation, amortization and impairment excluding special items (237,798) (238,905) (51,590) (63,769) (289,388) (302,674) Net finance costs (370,230) (262,423) (24,970) (13,520) (395,200) (275,943) Income tax expense (375,497) (635,699) (40,675) (1,395) (416,172) (637,094) Net income Normalized EBITDA margin in % 50.0% 51.0% 15.0% 14.0% 41.2% 40.7% Canada 09/30/2014 09/30/2013 Beer Total Beer Total Volume Net sales 3,461,766 3,461,766 3,183,976 3,183,976 Cost of sales (1,048,349) (1,048,349) (921,961) (921,961) Gross profit Sales and marketing expenses (1,131,785) (1,131,785) (955,549) (955,549) Administrative expenses (119,699) (119,699) (109,711) (109,711) Other operating income/(expenses) (250) (250) 5,374 5,374 Normalized income from operations (normalized EBIT) Special items (6,080) (6,080) (5,546) (5,546) Income from operations (EBIT) Net finance cost 31,243 31,243 12,970 12,970 Share of result of associates 5,566 5,566 1,223 1,223 Income before income tax Income tax expense (325,490) (325,490) (296,192) (296,192) Net income Normalized EBITDA Special items (6,080) (6,080) (5,546) (5,546) Depreciation, amortization and impairment excluding special items (109,113) (109,113) (114,261) (114,261) Net finance costs 31,243 31,243 12,970 12,970 Share of results of associates 5,566 5,566 1,223 1,223 Income tax expense (325,490) (325,490) (296,192) (296,192) Net income Normalized EBITDA margin in % 36.7% 36.7% 41.3% 41.3% (c) Reportable segments - Three-month period ended: Latin America - north (i) Latin America - south (ii) Canada Consolidated 09/30/2014 09/30/2013 09/30/2014 09/30/2013 09/30/2014 09/30/2013 09/30/2014 09/30/2013 Volume Net sales 5,817,071 5,668,025 1,497,056 1,627,147 1,310,269 1,249,087 8,624,396 8,544,259 Cost of sales (1,996,826) (1,870,034) (564,312) (656,002) (394,622) (358,101) (2,955,760) (2,884,137) Gross profit Sales and marketing expenses (1,489,490) (1,333,428) (306,473) (343,443) (363,912) (332,420) (2,159,875) (2,009,291) Administrative expenses (325,952) (265,803) (46,833) (64,082) (21,420) (25,714) (394,205) (355,599) Other operating income/(expenses) 399,998 389,316 (12,775) (520) 736 5,529 387,959 394,325 Normalized income from operations (normalized EBIT) Special items (900) (1,022) (11,266) (362) 31 (5,546) (12,135) (6,930) Income from operations (EBIT) Net finance cost (123,529) (251,480) (108,490) (246,859) 10,928 945 (221,091) (497,394) Share of result of associates 2,644 3,486 - - 399 406 3,043 3,892 Income before income tax Income tax expense (104,633) (388,554) (132,659) (306,125) (144,496) (144,493) (381,788) (839,172) Net income Normalized EBITDA Special items (900) (1,022) (11,266) (362) 31 (5,546) (12,135) (6,930) Depreciation, amortization and impairment (461,646) (382,072) (95,059) (111,737) (37,126) (44,425) (593,831) (538,234) Net finance costs (123,529) (251,480) (108,490) (246,859) 10,928 945 (221,091) (497,394) Share of results of associates 2,644 3,486 - - 399 406 3,043 3,892 Income tax expense (104,633) (388,554) (132,659) (306,125) (144,496) (144,493) (381,788) (839,172) Net income Normalized EBITDA margin in % 49.3% 52.4% 44.2% 41.5% 43.4% 46.7% 47.5% 49.5% Acquisition of property, plant and equipment 973,709 899,812 216,360 172,997 39,500 41,001 1,229.569 1,113,810 Additions to / (reversals of) provisions 22,459 68,208 4,543 496 - 3,094 27,002 71,798 Full time employee 38,559 37,953 10,369 10,194 2,803 2,894 51,731 51,041 (d) Additional information – by business unit – Three-month period ended: Latin America - north Beer Soft drink Total 09/30/2014 09/30/2013 09/30/2014 09/30/2013 09/30/2014 09/30/2013 Volume Net sales 4,780,506 4,700,808 1,036,565 967,217 5,817,071 5,668,025 Cost of sales (1,551,259) (1,425,140) (445,567) (444,894) (1,996,826) (1,870,034) Gross profit Sales and marketing expenses (1,306,568) (1,162,957) (182,922) (170,471) (1,489,490) (1,333,428) Administrative expenses (299,837) (237,409) (26,115) (28,394) (325,952) (265,803) Other operating income/(expenses) 294,108 301,622 105,890 87,694 399,998 389,316 Normalized income from operations (normalized EBIT) Special items (602) (730) (298) (292) (900) (1,022) Income from operations (EBIT) Net finance cost (123,529) (251,480) - - (123,529) (251,480) Share of result of associates 2,644 3,486 - - 2,644 3,486 Income before income tax Income tax expense (104,570) (388,554) (63) - (104,633) (388,554) Net income Normalized EBITDA Special items (602) (730) (298) (292) (900) (1,022) Depreciation, amortization and impairment (375,439) (316,097) (86,207) (65,976) (461,646) (382,073) Net finance costs (123,529) (251,480) - - (123,529) (251,480) Share of results of associates 2,644 3,486 - - 2,644 3,486 Income tax expense (104,570) (388,554) (63) - (104,633) (388,554) Net income Normalized EBITDA margin in % 48.0% 53.0% 55.4% 49.3% 49.3% 52.4% Brazil Beer Soft drink Total 09/30/2014 09/30/2013 09/30/2014 09/30/2013 09/30/2014 09/30/2013 Volume Net sales 4,390,951 4,331,885 936,131 876,576 5,327,082 5,208,461 Cost of sales (1,404,925) (1,267,427) (368,559) (375,711) (1,773,484) (1,643,138) Gross profit Sales and marketing expenses (1,227,797) (1,092,865) (158,781) (151,219) (1,386,578) (1,244,084) Administrative expenses (283,214) (207,056) (19,495) (19,050) (302,709) (226,106) Other operating income/(expenses) 295,666 305,569 106,209 85,233 401,875 390,802 Income from operations (EBIT) Net finance cost (136,917) (247,306) - - (136,917) (247,306) Share of result of associates 2,644 3,486 - - 2,644 3,486 Income before income tax Income tax expense (72,871) (372,353) - - (72,871) (372,353) Net income Normalized EBITDA Depreciation, amortization and impairment (345,098) (282,245) (73,306) (56,853) (418,404) (339,098) Net finance costs (136,917) (247,306) - - (136,917) (247,306) Share of results of associates 2,644 3,486 - - 2,644 3,486 Income tax expense (72,871) (372,353) - - (72,871) (372,353) Net income Normalized EBITDA margin in % 48.2% 54.3% 60.8% 53.9% 50.4% 54.2% HILA-ex Beer Soft drink Total 09/30/2014 09/30/2013 09/30/2014 09/30/2013 09/30/2014 09/30/2013 Volume Net sales 389,555 368,923 100,434 90,641 489,989 459,564 Cost of sales (146,334) (157,713) (77,008) (69,183) (223,342) (226,896) Gross profit Sales and marketing expenses (78,771) (70,092) (24,141) (19,252) (102,912) (89,344) Administrative expenses (16,623) (30,353) (6,620) (9,344) (23,243) (39,697) Other operating income/(expenses) (1,558) (3,947) (319) 2,461 (1,877) (1,486) Normalized income from operations (normalized EBIT) Special items (602) (730) (298) (292) (900) (1,022) Income from operations (EBIT) Net finance cost 13,388 (4,174) - - 13,388 (4,174) Income before income tax Income tax expense (31,699) (16,201) (63) - (31,762) (16,201) Net income Normalized EBITDA Special items (602) (730) (298) (292) (900) (1,022) Depreciation, amortization and impairment (30,341) (33,852) (12,901) (9,123) (43,242) (42,975) Net finance costs 13,388 (4,174) - - 13,388 (4,174) Income tax expense (31,699) (16,201) (63) - (31,762) (16,201) Net income Normalized EBITDA margin in % 45.3% 38.1% 5.2% 4.9% 37.1% 31.6% Latin America - south Beer Soft drink Total 09/30/2014 09/30/2013 09/30/2014 09/30/2013 09/30/2014 09/30/2013 Volume Net sales 1,145,624 1,171,411 351,432 455,736 1,497,056 1,627,147 Cost of sales (348,905) (382,795) (215,407) (273,207) (564,312) (656,002) Gross profit Sales and marketing expenses (211,960) (225,041) (94,513) (118,402) (306,473) (343,443) Administrative expenses (38,209) (49,374) (8,624) (14,708) (46,833) (64,082) Other operating income/(expenses) (7,849) 2,969 (4,926) (3,489) (12,775) (520) Normalized income from operations (normalized EBIT) Special items (11,266) (362) - - (11,266) (362) Income from operations (EBIT) Net finance cost (96,171) (241,191) (12,319) (5,668) (108,490) (246,859) Income before income tax Income tax expense (122,639) (305,730) (10,020) (395) (132,659) (306,125) Net income Normalized EBITDA Special items (11,266) (362) - - (11,266) (362) Depreciation, amortization and impairment (77,831) (91,486) (17,228) (20,251) (95,059) (111,737) Net finance costs (96,171) (241,191) (12,319) (5,668) (108,490) (246,859) Income tax expense (122,639) (305,730) (10,020) (395) (132,659) (306,125) Net income 308,626 (30,112) 5,622 39,866 314,248 9,754 Normalized EBITDA margin in % 53.8% 52.0% 12.9% 14.5% 44.2% 41.5% Canada 09/30/2014 09/30/2013 Beer Total Beer Total Volume Net sales 1,310,269 1,310,269 1,249,087 1,249,087 Cost of sales (394,622) (394,622) (358,101) (358,101) Gross profit Sales and marketing expenses (363,912) (363,912) (332,420) (332,420) Administrative expenses (21,420) (21,420) (25,714) (25,714) Other operating income/(expenses) 736 736 5,529 5,529 Normalized income from operations (normalized EBIT) Special items 31 31 (5,546) (5,546) Income from operations (EBIT) Net finance cost 10,928 10,928 945 945 Share of result of associates 399 399 406 406 Income before income tax Income tax expense (144,496) (144,496) (144,493) (144,493) Net income Normalized EBITDA Special items 31 31 (5,546) (5,546) Depreciation, amortization and impairment (37,126) (37,126) (44,425) (44,425) Net finance costs 10,928 10,928 945 945 Share of results of associates 399 399 406 406 Income tax expense (144,496) (144,496) (144,493) (144,493) Net income Normalized EBITDA margin in % 43.4% 43.4% 46.7% 46.7% 14. NET SALES The reconciliation from gross sales to net sales is as follows: Nine-month period ended: Three-month period ended: 09/30/2014 09/30/2013 09/30/2014 09/30/2013 Gross sales 55,386,057 47,383,934 18,190,692 17,031,122 Deductions from gross revenue (29,539,156) (23,437,455) (9,566,296) (8,486,863) 15. OTHER OPERATING INCOME / (EXPENSES) Nine-month period ended: Three-month period ended: 09/30/2014 09/30/2013 09/30/2014 09/30/2013 Government grants/NPV of long term fiscal incentives 949,489 804,818 332,165 251,031 (Additions to )/reversal of provisions 3,715 (16,960) 17,513 (15,650) Net gain on disposal of property, plant and equipment and intangible assets (4,911) 17,379 1,564 14,780 Net rental income 106 2,677 34 876 Net other operating income/(expense) 17,651 210,715 36,683 143,288 Annually, the Company reassesses the discount rate used to measure the subsidy in government loans in accordance with their cost of external funding. 16. FINANCE COST AND INCOME (a) Finance costs Nine-month period ended: Three-month period ended: Finance costs 09/30/2014 09/30/2013 09/30/2014 09/30/2013 Interest expense (544,155) (433,871) (176,270) (152,835) Capitalized borrowings 42,043 47,723 8,697 16,474 Net Interest on Pension Plans (59,568) (65,717) (34,073) (22,902) Losses on hedging instruments that are not part of a hedge accounting relationship (591,750) (368,846) (168,245) (136,254) Hedge ineffectiveness losses (51,119) (11,677) (37,737) (2,052) Interest on tax contingencies (88,498) (92,425) (26,295) (36,292) Exchange variation (271,284) (337,527) (83,739) (283,129) Tax on financial transactions (57,370) (65,442) (13,546) (23,026) Bank guarantee expenses (52,433) (60,838) (20,338) (22,650) Other financial costs, including bank fees (42,301) (88,496) (14,630) (20,314) Interest expenses are presented net of the effect of interest rate derivative instruments which mitigate Ambev S.A. interest rate risk (Note 19). The interest expense is as follows: Nine-month period ended: Three-month period ended: Interest expense 09/30/2014 09/30/2013 09/30/2014 09/30/2013 Financial liabilities measured at amortized cost (288,505) (207,295) (86,555) (68,077) Liabilities at fair value through profit or loss (232,312) (207,134) (81,128) (76,804) Fair value hedge - hedged items (26,233) 4,682 (4,930) (5,876) Fair value hedge - hedging instruments 2,895 (24,124) (3,657) (2,078) (b) Finance income Nine-month period ended: Three-month period ended: Finance income 09/30/2014 09/30/2013 09/30/2014 09/30/2013 Interest income 290,033 214,638 127,882 71,882 Net gains on hedging instruments that are not part of a hedge accounting relationship 476,735 177,526 195,095 89,025 Gains on no derivative instrument at fair value through profit or loss 44,902 65,314 18,968 20,961 Dividend income, non-consolidated companies 7,368 - - - Others 9,483 17,148 3,140 3,718 Interest income arises from the following financial assets: Nine-month period ended: Three-month period ended: Interest income 09/30/2014 09/30/2013 09/30/2014 09/30/2013 Cash and cash equivalents 164,228 159,317 37,375 50,935 Investment securities held for trading 125,805 55,321 90,507 20,947 (c) Hedge result The net income from the cash flow hedge and net income hedges recognized directly as comprehensive income is shown below : Nine-month period ended: Three-month period ended: Hedging reserve 09/30/2014 09/30/2013 09/30/2014 09/30/2013 Recognized in Equity (cash flow hedge) 190,413 - 369,750 - Removed from Equity and included in profit or loss (245,275) - (67,860) - Deferred income tax variance in Equity and other changes 17,103 (18,000) (104,822) (25,807) Exchange differences on translation of foreign operations (gains/ (losses)) Losses on financial instruments determined as hedges of investment (80,539) (139,771) (413,579) (122,061) 17. INCOME TAX AND SOCIAL CONTRIBUTION Income taxes reported in the income statement are analyzed as follows: Nine-month period ended: Three-month period ended: 09/30/2014 09/30/2013 09/30/2014 09/30/2013 Income tax expense - current Deferred tax (expense)/income on temporary differences (228,621) (156,270) (485,992) (327,241) Deferred tax on taxes losses 1,138,658 70,038 961,880 (135,060) Total deferred tax (expense)/income Total income tax expenses The reconciliation from the weighted nominal to the effective tax rate is summarized as follows: Nine-month period ended: Three-month period ended: 09/30/2014 09/30/2013 09/30/2014 09/30/2013 Profit before tax Adjustment on taxable basis Net financial income and other non-taxable income (385,695) (239,411) (123,754) (47,091) Government grants related to sales taxes (766,611) (531,562) (255,889) (190,660) Share of results of associates (13,213) (5,677) (3,043) (3,892) Expenses not deductible for tax purposes 239,161 72,719 (1,573) (65,303) Aggregated weighted nominal tax rate 31.97% 32.68% 31.50% 33.26% Taxes – nominal rate Adjustment on tax expense Regional incentives - income taxes 33,444 31,030 14,856 9,337 Deductible interest on shareholders equity 1,020,000 128,607 340,000 1 Tax savings from goodwill amortization on tax books 161,663 187,822 53,955 62,607 Withholding tax on dividends and other income (112,272) (232,884) (47,651) (181,440) Income tax provision (5,530) 2,549 (4,776) 2,092 Others with reduced taxation 259,765 565,944 171,567 226,725 Income tax and social contribution expense Effective tax rate 13.38% 21.93% 11.67% 26.31% The main event occurred in the period that impacted the effective tax rate was the increased benefit related to the recognition of interest on shareholder’s equity. The Company has been granted income tax incentives by the Brazilian Government in order to promote economic and social development in certain areas of the North and Northeast. These incentives are recorded as income on an accrual basis and allocated at year-end to the tax incentive reserve account. On May 13, 2014, it was published Law No. 12,973/14, which is the result of conversion into law of Provisional Measure nº 627. Among its provisions, the highlights are mainly: (a) adaptation of the fiscal regulations to the new accounting rules introduced by Law nº 11,638/07 (end of “RTT”, with the approach of Brazilian accounting standards to international accounting standards IFRS - International Financial Reporting Standards); (b) introduction of new rules related to tax on profits earned abroad, from subsidiaries and affiliates located abroad. The new legislation has brought the option of early adoption for the year 2014, or the mandatory adoption after January 1, 2015. The Company may also adopt in advance the provisions related to RTT, and maintain the mandatory effective date in 2015 to the section of profits earned abroad, and vice versa. The Company performed a diagnosis of possible impacts of Law 12,973/14 dispositions, both in its financial statements as in its internal control structure. The early adoption may eliminate some risks of tax contingencies, especially regarding to exemption from income tax on dividends paid based on corporate profits for the year 2014, when this exceeds the income determined based on the Brazilian accounting practices in 2007 (“fiscal profit”). As the result of the diagnosis has not presented material effects, the Company decided that will adopt it in 2014. . 18. SHARE-BASED PAYMENTS There are different share-based payment programs and stock option plans which allow the senior management from economic group to receive or acquire shares of the Company . For all option plans, the fair value is estimated at grant date, using the Hull binomial pricing model, modified to reflect the IFRS 2 Share‑based Payment requirement that assumptions about forfeiture before the end of the vesting period cannot impact the fair value of the option. This current model of share based payment includes two types of grants: (i) for the first type of grant, the beneficiary may choose to allocate 30%, 40%, 60%, 70% or 100% of the amount related to the profit share he received in the year, at the immediate exercise of options, thus acquiring the corresponding shares of the Company, and the delivery of a substantial part of the acquired shares is conditioned to the permanency in the Company for a period of five-years from the date of exercise (“Grant 1”) and; (ii) for the second type of grant, the beneficiary may exercise the options after a period of five years (“Grant 2”). Additionally, to encourage managers’ mobility, some options granted were modified, where the dividend protection features of such options were canceled in exchange for issuing 229 thousand options in 2014 (222 thousand options in 2013), representing the economic value of the dividend protection feature eliminated. As there was no change to the fair value of the original award immediately prior to the modification and the fair value of the modified award immediately after the change, no additional expense was recorded as a result of this change . The EGM occurred on July 30, 2013 approved the Stock Swap Merger, through which each Old Ambev common and preferred share, not owned by Ambev S.A., was exchanged for five new Ambev S.A. common shares. The holders of ADRs representing Common or Preferred shares of Old Ambev, received five Ambev S.A. ADRs for each Old Ambev ADR exchanged. This development was also considered for the comparative calculations shown below. The weighted average fair value of the options and assumptions used in applying the Ambev S.A. option pricing model for the 2014 and 2013 grants are as follows: In R$, except when mentioned 09/30/2014 (i) 12/31/2013 (i) Fair value of options granted 11.61 6.11 Share price 16.61 17.09 Exercise price 16.61 17.09 Expected volatility 32.63% 32.8% Vesting year 5 5 Expected dividends 5% De 0%a5% Risk-free interest rate 2.7%a12.3% (ii) 1.9%à12.6% (ii) (i) Information based on weighted average plans granted, except for the expected dividends and risk-free interest rate. (ii ) The percentages include the grants of stock options and ADRs during the period, in which the risk-free interest rate of ADRs are calculated in U.S. dollar. The total number of outstanding options developed as follows: Thousand options 09/30/2014 12/31/2013 Options outstanding at January 1 st 147,718 143,915 Options issued during the period 229 13,056 Options exercised during the period (14,663) (7,219) Options forfeited during the period (2,990) (2,034) Options outstanding at ended period/year The range of exercise prices of the outstanding options is between R$1.28 (R$1.83 as of December 31, 2013) and R$18.63 (R$17.84 as of December 31, 2013) and the weighted average remaining contractual life is approximately 9.45 years (8.51 years as of December 31, 2013). Of the 130,294 thousand outstanding options (147,718 thousand as of December 31, 2013), 54,527 thousand options are vested as at September 30, 2014 (34,570 thousand as of December 31, 2013). The weighted average exercise price of the options is as follows: In R$ per share 09/30/2014 12/31/2013 Options outstanding at January 1 6.30 7.23 Options issued during the period 15.46 17.03 Options forfeited during the period 9.32 8.11 Options exercised during the period 2.81 2.70 Options outstanding at ended period 7.51 6.30 Options exercisable at ended period 3.40 3.32 For the options exercised during the period of 2014, the weighted average market price on the exercise date was R$16.19. To settle stock options, the Company may use treasury shares. The current limit of authorized capital is considered sufficient to meet all stock option plans. During the period, Ambev S.A. issued 4,933 thousand (4,270 in 2013) deferred stock units related to exercise of the options in the model “Grant 1”. These deferred stock units are valued at the share price of the day of grant, representing a fair value of approximately R$77,879 (R$76,487 in 2013), and cliff vest after five years. The total number of shares purchased under the plan of shares by employees, whose grant is deferred to a future time under certain conditions (deferred stock), is shown below: Thousand deferred shares 09/30/2014 12/31/2013 Deferred shares outstanding at January 1 15,588 11,530 New deferred shares during the period 4,933 4,270 Deferred shares forfeited during the period (860) (212) Deferred shares outstanding at ended period/year Additionally, certain employees and directors of the Company received options to acquire ABI shares, the compensation cost of which is recognized in the income statement against equity in Ambev S.A. ’s interim consolidated financial statements as of September 30, 2014 . These share-based payments generated an expense of R$120,894 in the period ended September 30, 2014 (R$ for the period ended September 30, 2013), recorded as Administrative expenses. 19. FINANCIAL INSTRUMENTS AND RISKS 19.1) Risk factors The Company is exposed to foreign currency , interest rate , commodity price , liquidity and credit risk in the ordinary course of business . The Company analyzes each of these risks both individually and as a whole to define strategies to manage the economic impact on the Company’s performance consistent with its Financial Risk Management Policy . The Company’s use of derivatives strictly follows its Financial Risk Management Policy approved by the Board of Directors. The purpose of the policy is to provide guidelines for the management of financial risks inherent to the capital markets in which Ambev S.A. carries out its operations. The policy comprises four main aspects: (i) capital structure, financing and liquidity, (ii) transactional risks related to the business, (iii) financial statements translation risks and (iv) credit risks of financial counterparties. The policy establishes that all the financial assets and liabilities in each country where Ambev S.A. operates must be denominated in their respective local currencies. The policy also sets forth the procedures and controls needed for identifying, measuring and minimizing market risks, such as variations in foreign exchange rates, interest rates and commodities (mainly aluminum, wheat, corn and sugar) that may affect Ambev S.A.’s revenues, costs and/or investment amounts. The policy states that all the currently known risks (e.g. foreign currency and interest) shall be mitigated by contracting derivative instruments. Existing risks not yet evident (e.g. future contracts for the purchase of raw material or property, plant and equipment) shall be mitigated using projections for the period necessary for the Company to adapt to the new costs scenario that may vary from ten to fourteen months, also through the use of derivative instruments. Most of the balance sheet translation risks are not mitigated. Any exception to the policy must be approved by the Board of Directors . The Company’s operations are subject to the risk factors described below: (a) Market risk a.1) Foreign currency risk The Company incurs foreign currency risk on borrowings, investments, purchases, dividends and/or interest expense/income whenever they are denominated in a currency other than the functional currency of the subsidiary. The main derivatives financial instruments used to manage foreign currency risk are futures contracts, swaps, options, non-deliverable forwards and full deliverable forwards. Foreign currency risk on operational activities As far as foreign currency risk on firm commitments and forecasted transactions is concerned, the Company’s policy is to apply cash flow hedge in transactions which are reasonably expected to occur. The Company maintains controls in order to identify all exposure and once identified, it contracts derivatives for hedge. The table below shows the main net foreign currency positions on September 30, 2014, and the exposure may vary from ten to fourteen months, according to the Company’s Financial Risk Management Policy. Positive values indicate that the Company is long (net future cash inflows) while negative values indicate that the Company is short (net future cash outflows). 09/30/2014 12/31/2013 Total exposed Derivatives total Open position Total exposed Derivatives total Open position Dollar (6,288,716) 6,288,716 - (5,605,798) 5,605,798 - Euro (345,318) 345,318 - (394,054) 394,054 - - - Foreign currency on operating activities sensitivity analysis As shown in the table above, the Company’s operational activities in foreign currency are protected by hedge derivative instruments, and thus the Company considers it is protected in relation to the risk of variations regarding this risk is nil. Therefore, any variation in the prices of foreign currencies to which the Company's operations are linked, have no impact on income statement. The estimated impact on equity from the calculation of Probable Scenario (parametric VaR) would be R$318,535; Adverse scenario (2 5% fluctuation) would be R$1,211,711; and Remote scenario (50% fluctuation) would be R$2,385,484 in the prices of foreign currencies as of September 30, 2014 . a.2) Interest rate risk The Company applies a dynamic interest rate hedging approach whereby the target mix between fixed and floating rate debt is reviewed periodically. The purpose of t he Company ’s policy is to achieve an optimal balance between cost of funding and volatility of financial results, taking into account market conditions as well as the Company ’s overall business strategy. Interest rate risk on borrowings in Brazilian Real In July 2007, Ambev International Finance Co. (Ambev S.A.’s wholly-subsidiary) issued a Brazilian Real bond (Bond 2017), of R$300,000, which bears interest at 9.5% per year, with interest repayable semi-annually with final maturity in July 2017. The Company entered into a fixed/floating interest rate swap to hedge the interest rate risk on the Bond 2017. These operations have been designated in a fair value hedge. Interest rate on debt securities in Brazilian Real During the period of 2014, Ambev S.A. invested in government (fixed income) bonds. These instruments are categorized financial asset at fair value through profit as held for trading. The Company also purchased interest rate futures contracts to compensate for exposure to real interest rate on the government bonds. Both instruments are measured at fair value, with the respective variations recorded in the income statement. The table below shows the Company’s exposure related to debts, before and after applying hedge accounting, segregated by the currency in which the debt is denominated, as well as the interest rates of the respective transactions. 09/30/2014 Pre - Hedge Post - Hedge Interest rate Amount Interest rate Amount Brazilian Real 7.2% 1,060,780 8.2% 1,744,465 American Dollar 2.0% 525,665 2.1% 276,400 Dominican Peso 9.1% 7,283 9.1% 7,283 Interest rate post fixed Brazilian Real 6.5% 764,981 4.9% 395,025 Argentinean Peso 30.1% 345,609 30.1% 345,609 Dominican Peso 10.4% 56,023 10.4% 56,023 American Dollar 1.5% 91,884 5.1% 27,422 Guatemala´s Quetzal 7.9% 7,727 7.9% 7,725 Interest rate pre-set 12/31/2013 Pre - Hedge Post - Hedge Interest rate Amount Interest rate Amount Brazilian Real 7.2% 1,254,048 8.2% 2,019,903 American Dollar 1.7% 732,832 1.7% 390,233 Dominican Peso 8.1% 28,952 8.1% 28,952 Interest rate post fixed Brazilian Real 5.9% 682,658 3.5% 403,627 Dominican Peso 13.0% 47,116 13.0% 47,116 American Dollar 0.5% 160,240 5.5% 16,015 Interest rate pre-set Interest rate sensitivity analysis To perform the sensitivity analysis, the Company took into account that the greatest possible impact on income / interest expense in the case of a short position in an interest rate futures contract is where the Referential Rate (“TR”) rises. Ambev S.A. estimated the possible loss, considering a scenario of variable interest rates. · Base scenario: fluctuation of interest rates, with all other variables remaining constant, based on the annual volatility using a horizon of observations of the last 250 days on September 30, 2014; · Adverse scenario: 25% fluctuation of interest rates, with all other variables remaining constant; · Remote scenario: 50% fluctuation of interest rates, with all other variables remaining constant. 09/30/2014 Probable scenario Adverse scenario Remote scenario Interest expense impact 9,240 28,157 56,315 Interest income impact 33,055 100,842 201,684 a.3) Commodity Risk A significant portion of the Company inputs comprises commodities, which historically have experienced substantial price fluctuations. The Company therefore uses both fixed price purchasing contracts and derivative instruments to minimize its exposure to commodity price volatility. The Company has important exposures to the following commodities: aluminum, sugar, wheat and corn. These derivative instruments have been designated as cash flow hedges. The table below shows the major commodities net positions on September 30, 2014. 09/30/2014 12/31/2013 Total Exposure Total de Derivatives Open Position Total Exposure Total de Derivatives Open Position Aluminum (743,960) 743,960 - (875,521) 875,521 - Sugar (309,285) 309,285 - (342,936) 342,936 - Wheat (23,771) 23,771 - (445,438) 445,438 - Heating oil (26,912) 26,912 - (28,204) 28,204 - Crude oil (18,506) 18,506 - (24,168) 24,168 - Natural Gas (7,751) 7,751 - (5,581) 5,581 - Paraxylene (134,691) 134,691 - Corn (271,264) 271,264 - (233,390) 233,390 - Total - - Commodities sensitivity analysis The table below shows the estimated impact on equity from the calculation of parametric VaR (Probable Scenario), 2 5% fluctuation (Adverse scenario) and 50% (Remote scenario) in commodities prices. As they are cash flow hedge operations, the impact in equity will generate results inversely proportional to the impact on the acquisition cost of commodities . Impact on Equity 09/30/2014 12/31/2013 Probable scenario Adverse scenario Remote scenario Probable scenario Adverse scenario Remote scenario Aluminum (85,556) (185,990) (371,980) (90,261) (218,880) (437,760) Sugar (6,097) (77,321) (154,642) (35,768) (85,734) (171,468) Wheat 73,223 (5,943) (11,885) (50,303) (111,359) (222,719) Heating oil (1,099) (6,728) (13,456) (2,806) (7,051) (14,102) Crude oil (899) (4,627) (9,253) (2,584) (6,042) (12,084) Natural Gas (1,938) (1,938) (3,875) (1,119) (1,395) (2,791) Paraxylene (1,405) (3,646) (7,292) - - - Corn 67,431 (97,843) (195,685) (51,269) (58,347) (116,695) (b) Credit Risk Concentration of credit risk on trade receivables A substantial part of the Company’s sales is made to distributors, supermarkets and retailers, within a broad distribution network. Credit risk is reduced because of the widespread number of customers and control procedures used to monitor risk. Historically, the Company has not experienced significant losses on receivables from customers. Concentration of credit risk on counterpart In order to minimize the credit risk of its investments, the Company has adopted procedures for the allocation of cash and investments, taking into consideration limits and credit analysis of financial institutions, avoiding credit concentration, i.e., the credit risk is monitored and minimized to the extent that negotiations are carried out only with a select group of highly rated counterparties. The selection process of financial institutions authorized to operate as the Company’s counterparties is set forth in our Credit Risk Policy. This Credit Risk Policy establishes maximum limits of exposure to each counterparty based on the risk rating and on each counterparty's capitalization. In order to minimize the risk of credit with its counterparties on significant derivative transactions, the Company has adopted bilateral “trigger” clauses. According to these clauses, where the fair value of an operation exceeds a percentage of its notional value (generally between 10% and 15%), the debtor settles the difference in favor of the creditor. As of September 30, 2014, the Company held its main short-term investments with the following financial institutions: Banco do Brasil, Caixa Econômica Federal, Bradesco, Merrill Lynch, Morgan Stanley, Deutsche Bank, Itaú-Unibanco, Citibank, Toronto Dominion Bank, ING, JP Morgan Chase, Santander and Banco Safra. The Company had derivatives agreements with the following financial institutions: Barclays, Citibank, Merril Lynch, Morgan Stanley, Deutsche Bank, Itaú-Unibanco, JP Morgan Chase, Santander, ScotiaBank, Société Générale, Banco Bisa, Banco de Crédito do Peru, BNB, BNP Paribas, Macquarie and TD Securities. The carrying amount of cash and cash equivalents, investment securities, trade and other receivables excluding prepaid expenses, taxes receivable and derivative financial instruments are disclosed net of provisions for impairment and represents the maximum exposure of credit risk as of September 30, 2014. There was no concentration of credit risk with any counterparties as of September 30, 2014. (c) Liquidity risk The Company believes that cash flows from operating activities , cash and cash equivalents and short-term investments , together with the derivative instruments and access to loan facilities are sufficient to finance capital expenditures , financial liabilities and dividend payments in the future . (d) Capital management Ambev S.A. is continuously optimizing its capital structure targeting to maximize shareholder value while keeping the desired financial flexibility to execute the strategic projects. Besides the statutory minimum equity funding requirements that apply to the Company’s subsidiaries in the different countries, Ambev S.A. is not subject to any externally imposed capital requirements. When analyzing its capital structure, the Company uses the same debt ratings and capital classifications as applied in the Company’s financial statements. 19.2) Financial instruments (a) Financial instruments categories Management of these financial instruments held by the Company is effected through operational strategies and internal controls to assure liquidity, profitability and transaction security . Financial instruments transactions are regularly reviewed for the effectiveness of the risk exposure that management intends to cover (foreign exchange, interest rate, etc.). The table below shows all financial instruments recognized in the financial statements, segregated by category : 09/30/2014 Loans and receivables Held to maturity Available for sale Financial assets/liabilities at fair value through profit or loss Derivatives hedge Financial liabilities through amortized cost Total Financial assets Cash and cash equivalents 5,748,116 - 5,748,116 Investment securities - 75,580 - 526,789 - - 602,369 Trade and other receivables excluding prepaid expenses and taxes receivable 4,886,279 - 4,886,279 Financial instruments derivatives - - - 147,403 304,441 - 451,844 Total - - Financial liabilities Trade and other payables excluding tax payables - - - 2,810,679 - 8,327,548 11,138,227 Financial instruments derivatives - - - 298,390 599,363 - 897,753 Interest-bearning loans and borrowings - 2,513,977 2,513,977 Total - - - 12/31/2013 Loans and receivables Held to maturity Available for sale Financial assets/ liabilities at fair value through profit or loss Derivatives hedge Financial liabilities through amortized cost Total Financial assets Cash and cash equivalents 11,538,241 - 11,538,241 Investment securities - 63,796 - 288,604 - - 352,400 Trade and other receivables excluding prepaid expenses and taxes receivable 4,953,223 - 4,953,223 Financial instruments derivatives - - - 249,993 361,311 - 611,304 Total - - Financial liabilities Trade and other payables excluding tax payables - - - 2,520,747 - 10,623,075 13,143,822 Financial instruments derivatives - - - 653,632 324,427 - 978,059 Interest-bearning loans and borrowings - 2,905,845 2,905,845 Total - - - (b) Classification of financial instruments by type of fair value measurement IFRS 13 Fair Value Measurement defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Also pursuant to IFRS 13, financial instruments measured at fair value shall be classified within the following categories : Level 1 – quoted prices (unadjusted) in active markets for identical assets or liabilities that the entity can access at the measurement date valuation; Level 2 – inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly; and Level 3 – unobservable inputs for the asset or liability. 09/30/2014 Level 1 Level 2 Level 3 Total Financial assets Financial asset at fair value through profit or loss 526,789 - - 526,789 Derivatives assets at fair value through profit or loss 24,471 159,946 - 184,417 Derivatives - cash flow hedge 144,712 63,457 - 208,169 Derivatives - investment hedge 11,203 48,054 - 59,257 - Financial liabilities Financial liabilities at fair value through profit and loss (i) - - 2,810,679 2,810,679 Derivatives liabilities at fair value through profit or loss 36,218 324,333 - 360,551 Derivatives - cash flow hedge 381,970 45,561 - 427,531 Derivatives - fair value hedge - 15,251 - 15,251 Derivatives - investment hedge 5,138 89,282 - 94,420 12/31/2013 Level 1 Level 2 Level 3 Total Financial assets Financial asset at fair value through profit or loss 288,604 - - 288,604 Derivatives assets at fair value through profit or loss 62,269 187,722 - 249,991 Derivatives - cash flow hedge 154,318 131,132 - 285,450 Derivatives - investment hedge 698 75,165 - 75,863 - Financial liabilities Financial liabilities at fair value through profit and loss (i) - - 2,520,747 2,520,747 Derivatives liabilities at fair value through profit or loss 38,424 615,208 - 653,632 Derivatives - cash flow hedge 160,878 80,548 - 241,426 Derivatives - fair value hedge - 17,446 - 17,446 Derivatives - investment hedge 31,010 34,545 - 65,555 (i) As part of the CNDacquisition agreement, a sell option (“put”) was issued by the Company and a purchase option (“call”) was issued by E. León Jimenes S.A. (“ELJ”), which may result in an acquisition by the Company of the remaining shares of CND, for a value based on EBITDA multiples, being “put” exercisable annually until 2019 and the “call” in 2019. On September 30, 2014 the put option held by ELJ is valued at R$2,810,679 and the liability was recorded against equity in accordance with the IFRS 3 and categorized as “Level 3”. No value has been assigned to the call option held by the Company. The fair value of this consideration deferred was calculated by using standard valuation techniques (present value of the principal amount and future interest rates, discounted by the market rate). The criteria used are based on market information and from reliable sources and they are revaluated on an annual basis at the same moment that the Company applies the impairment test. The changes of this option are presented as follows: Reconciliation of changes in the categorization of Level 3 Financial liabilities at December 31, 2013 Total income/loss in the period 289,932 Losses recognized in net income 232,312 Losses recognized in equity 57,620 Financial liabilities at September 30, 2014 (c) Fair value of financial liabilities measured at amortized cost The Company’s liabilities, interest-bearing loans and borrowings, trade and other payables excluding tax payables, are recorded at amortized cost according to the effective rate method, plus indexation and foreign exchange gains/losses, based on closing indices for each period. Had the Company recognized its financial liabilities measured at amortized at cost, at market value, it would have recorded an additional loss, before income tax and social contribution, of approximately R$(10,493) on September 30, 2014 (R$(11,593) on December, 31 2013), as presented below: 09/30/2014 12/31/2013 Financial liabilities Book Market Difference Book Market Difference International financing (other currencies) 418,210 418,210 - 605,562 605,562 - FINEP 86,481 86,481 - 86,415 86,415 - BNDES/CCB 1,260,856 1,260,856 - 1,381,021 1,381,021 - Bond 2017 249,264 249,264 - 342,416 342,416 - Debentures 283,477 293,970 (10,493) 279,032 290,625 (11,593) Fiscal incentives 194,948 194,948 - 190,235 190,235 - Finance leasing 20,741 20,741 - 21,164 21,164 - Trade and other paylables 8,327,548 8,327,548 - 10,623,075 10,623,075 - The criterion used to determine the market value of the debt securities was based on quotations of investment brokers, on quotations of banks which provide services to Ambev S.A. and on the secondary market value of bonds as of September 30, 2014, being approximately 97.99% for Bond 2017 (96.88% on December 31, 2013). (d) Derivate financial instruments To meet its objectives, the Company and its subsidiaries use currency, interest, and commodity derivative instruments. Derivative instruments authorized by the Financial Risk Management Policy are futures contracts traded on exchanges, full deliverable forwards, non-deliverable forwards, swaps and options. At September 30, 2014, the Company and its subsidiaries had no target forward, swaps with currency verification or any other derivative operations representing a risk level above the nominal value of their contracts. The derivative operations are classified by strategies according to their purposes, as follows: i) Cash flow hedge derivative instruments – The highly probable forecast transactions contracted in order to minimize the Company's exposure to fluctuations of exchange rates and prices of raw materials, investments, equipment and services to be procured, protected by cash flow hedges that shall occur at various different dates during the next fourteen months. Gains and losses classified as hedging reserve in equity are recognized in the income statement in the period or periods when the forecast and hedged transaction affects the income statement. This occurs in the period of up to fourteen months from the balance sheet date in accordance with the Company’s Financial Risk Management Policy. ii) Fair value hedge derivative instruments – operations contracted with the purpose of mitigating the Company’s net indebtedness against foreign exchange and interest rate risk. Cash net positions and foreign currency debts are continually assessed for identification of new exposures. The results of these operations, measured according to their fair value, are recognized in financial results. iii ) Net investment hedge derivative instruments – transactions entered into in order to minimize exposure of the exchange differences arising from translation of net investment in the Company's subsidiaries located abroad for translation account balance . The effective p art of the hedge is allocated to equity and the ineffectiveness part is recorded directly in financial results. iv) Derivatives measured at fair value though profit or loss – operations contracted with the purpose of protect the Company against fluctuations on income statement, but do not meet the hedge accounting requirements set out in IAS 39 Financial Instruments: Recognition and Measurement . They refer to derivative instruments contracted in order to minimize the volatility of income tax and social contribution related to the foreign exchange gains/losses on loan agreements between the Company and its subsidiaries abroad. Such derivatives are measured at fair value with gains and losses recognized on an accrual basis within income tax expense, on income statement. As of September 30, 2014 the contracted amounts of these instruments and their respective fair values, as well as the cumulative effects in the period, are detailed in the table below: Risk factor Financial instruments 09/30/2014 Nine-month period ended: 09/30/2014 Three-month period ended: 09/30/2014 Valor Nocional (i) Fair Value Gains/ (Losses) (iii) Gains/ (Losses) Asset Liability Foreign currency Future contracts (ii) 4,115,412 355 (17,090) 38,475 342,105 Foreign currency Option to acquire - - - (19,091) - Foreign currency Non Deliverable Forwards 1,785,649 17,466 (29,831) 246,376 131,690 Foreign currency Deliverable Forwards 732,973 17,986 (9,225) 21,253 18,716 Commodity Future contracts (ii) 765,268 144,867 (359,276) (122,160) (140,763) Commodity Swaps 770,872 27,496 (12,109) 25,560 18,002 Cash flow hedge Foreign currency Future contracts (ii) 2,718,881 17,675 (28,561) 96,493 227,899 Foreign currency Option to acquire - - - (22,044) - Foreign currency Swaps 251,986 2,999 - (651) (651) Foreign currency Non Deliverable Forwards (1,326,873) 11,177 (32,510) (214,235) (47,812) Interest rates Future contracts (ii) (770,000) 234 (1,090) (2,357) (666) Interest rates Swaps 397,393 4,928 (15,251) 2,895 (3,657) Fair value hedge Foreign currency Future contracts (ii) (1,614,327) 11,203 (5,138) (69,883) (327,527) Foreign currency Swaps / Non Deliverable Forwards (1,132,877) 48,054 (89,282) (10,656) (86,052) Net Investment hedge Foreign currency Future contracts (ii) 15,589 6,560 (6,567) (10,518) (34,154) Foreign currency Swaps / Non Deliverable Forwards (5,105,716) 140,843 (291,823) (123,026) (220,518) Derivatives at fair value through profit or loss Total Derivatives Risk factor Financial instruments 12/31/2013 Nine-month period ended: 09/30/2013 Three-month period ended: 09/30/2013 Valor Nocional (i) Fair Value Gains/ (Losses) (iii) Gains/ (Losses) Asset Liability Foreign currency Future contracts (ii) 3,406,401 26,918 (694) 76,521 394,161 Foreign currency Option to acquire 972,179 119,131 - 36,741 1,385 Foreign currency Non Deliverable Forwards 1,081,099 96,164 (3,747) 193,200 14,478 Foreign currency Deliverable Forwards 540,173 19,048 1,395 5,988 12,305 Commodity Future contracts (ii) 1,051,513 14,033 (161,061) (155,187) 64,816 Commodity Swaps 903,724 15,186 (79,823) (92,507) (23,339) Cash flow hedge Foreign currency Future contracts (ii) 2,958,378 33,909 (13,781) 78,513 70,496 Foreign currency Option to acquire - - - (22,936) (15,893) Foreign currency Swaps 251,986 643 (25,926) (9,304) (12,843) Foreign currency Non Deliverable Forwards (1,276,967) 587 (45,950) (47,396) (1,840) Foreign currency Deliverable Forwards - - - (10,726) - Interest rates Future contracts (ii) (350,000) 477 (646) (5,761) (54,240) Interest rates Swaps 300,000 - (17,449) (24,124) 25,866 Fair value hedge Foreign currency Future contracts (ii) (4,141,365) 698 (31,010) (99,340) (3,246) Foreign currency Swaps / Non Deliverable Forwards 931,394 75,165 (34,545) (40,431) (118,815) Net Investment hedge Foreign currency Future contracts (ii) (52,591) 22,853 (23,543) (169,929) (138,849) Foreign currency Swaps / Non Deliverable Forwards (4,206,697) 186,492 (541,279) (15,376) (99,863) Derivatives at fair value through profit or loss Total Derivatives (i) The positive positions refer to long positions and the negative positions refer to short positions. (ii) The future contracts are traded on organized futures exchanges, while other derivative financial instruments are negotiated directly with financial institutions. (iii) The result of R$190,413 (R$65,756 as of September 30, 2013) related to cash flow hedge was recognized in equity (hedge reserves) as the result of net investment hedge in an amount of R$(80,539) (R$(139,771)) as of September 30, 2013) which was allocated as income (losses) on translation of subsidiaries operations as presented in Other comprehensive income. The result of the fair value hedges of R$(139,899) (R$41,734 as of September 30, 2013), as the result of derivatives measured at fair value though profit or loss, in the amount of R$133,544 (R$(185,305) as of September 30, 2013) were recognized in income statement. As of September 30, 2014 the Notional and Fair Value amounts per instrument/ maturity were as follows: Purpose / Risk / Instruments Notional Total Foreign currency Future contracts (i) 4,115,412 - - - 4,115,412 Foreign currency Option to acquire - Foreign currency Non Deliverable Forwards 453,526 1,332,123 - - 1,785,649 Foreign currency Deliverable Forwards 154,184 578,789 - - 732,973 Commodity Future contracts (i) 193,575 571,693 - - 765,268 Commodity Swaps 256,590 514,282 - - 770,872 Cash flow hedge - - Foreign currency Future contracts (i) 2,718,881 - - - 2,718,881 Foreign currency Swaps - 251,986 - - 251,986 Foreign currency Non Deliverable Forwards (1,326,873) - - - (1,326,873) Interest rates Future contracts (i) - (100,000) (370,000) (300,000) (770,000) Interest rates Swaps - - - 397,393 397,393 Fair value hedge Foreign currency Future contracts (i) (1,614,327) - - - (1,614,327) Foreign currency Non Deliverable Forwards (1,132,877) - - - (1,132,877) Net Investment hedge - - - Foreign currency Future contracts (i) 15,589 - - - 15,589 Foreign currency Swaps / Non Deliverable Forwards (5,105,716) - - - (5,105,716) Derivatives at fair value through profit or loss - - - Total Derivatives (i) The positive positions refer to long positions and the negative positions refer to short positions. Purpose / Risk / Instruments Fair Value Total Foreign currency Future contracts (i) (16,735) - - - (16,735) Foreign currency Option to acquire - Foreign currency Non Deliverable Forwards (5,028) (7,337) - - (12,365) Foreign currency Deliverable Forwards 6,657 2,104 - - 8,761 Commodity Future contracts (i) (128,170) (86,239) - - (214,409) Commodity Swaps 4,473 10,914 - - 15,387 Cash flow hedge - - Foreign currency Future contracts (i) (10,886) - - - (10,886) Foreign currency Swaps - 2,999 - - 2,999 Foreign currency Non Deliverable Forwards (21,333) - - - (21,333) Interest rates Future contracts (i) - (27) (307) (522) (856) Interest rates Swaps - - - (10,323) (10,323) Fair value hedge Foreign currency Future contracts (i) 6,065 - - - 6,065 Foreign currency Non Deliverable Forwards (41,228) - - - (41,228) Net Investment hedge - - - Foreign currency Future contracts(i) (7) - - - (7) Foreign currency Swaps/Non Deliverable Forwards (150,980) - - - (150,980) Derivatives at fair value through profit or loss - - - Total Derivatives Sensitivity analysis The Company mitigates risks arising from non-derivative financial assets and liabilities substantially, through derivative instruments. In this context, the Company has identified the main risk factors that may generate losses from these derivative financial instruments and has developed a sensitivity analysis based on three scenarios, which may impact the Company’s future results, as described below: 1 – Base scenario: stable foreign exchange rate, interest rates and commodity prices at the same levels observed on September 30, 2014. 2 – Probable scenario: Management expectations of deterioration in each transaction’s main risk factor. To measure the possible effects on the results of derivative transactions, the Company uses parametric Value at Risk – VaR. is a statistical measure developed through estimates of standard deviation and correlation between the returns of several risk factors. This model results in the loss limit expected for an asset over a certain time period and confidence interval. Under this methodology, we used the potential exposure of each financial instrument, a range of 95% and horizon of 21 days for the calculation, which are presented in the module. 3 – Adverse scenario: 25% deterioration in each transaction’s main risk factor as compared to the level observed on September 30, 2014. 4 – Remote scenario: 50% deterioration in each transaction’s main risk factor as compared to the level observed on September 30, 2014. Risk factor Financial instruments Base scenario Probable scenario Adverse scenario Remote scenario Foreign currency decrease Future contracts (16,735) (267,883) (1,045,588) (2.074.441) Foreign currency decrease Option to acquire - Foreign currency decrease Non Deliverable Forwards (12,365) (90,792) (458,777) (905.189) Foreign currency decrease Deliverable Forwards 8,761 (23,995) (174,483) (357.726) Commodity decrease Future contracts (214,409) (84,094) (405,725) (597.042) Commodity decrease Swaps 15,387 (71,269) (177,331) (370.049) Cash flow hedge Foreign currency decrease Future contracts (10,886) (176,912) (690,605) (1.370.326) Dollar decrease Swaps 2,999 (16,351) (59,998) (122.995) Dollar and Euro decrease Non Deliverable Forwards (21,333) (86,454) (353,051) (684.770) Increase in tax interest Future contracts (856) - (901) (943) Increase in tax interest Swaps (10,323) (19,466) (17,486) (33.969) Fair value hedge Foreign currency increase Future contracts 6,065 (104,747) (397,516) (801.098) Foreign currency increase Non Deliverable Forwards (41,228) (107,650) (324,448) (607.667) Net Investment hedge Foreign currency increase Future contracts (7) (1,095) (3,905) (7.802) Foreign currency increase Swaps/Non Deliverable Forwards (150,980) (349,417) (1,427,410) (2.703.839) Derivatives at fair value through profit or loss Transaction Risk Base scenario Probable scenario Adverse scenario Remote scenario Foreign exchange hedge Dollar and Euro decrease (13,070) (361,366) (1,604,836) (3,196,602) Input purchase 13,070 361,366 1,604,836 3,196,602 Commodities hedge Decrease on commodities price (199,022) (155,363) (583,056) (967,091) Input purchase 199,022 155,363 583,056 967,091 Foreign exchange hedge Dollar and Euro decrease (7,269) (21,304) (74,012) (140,754) Capex purchase 7,269 21,304 74,012 140,754 Cash flow hedge Operational purchase Net effect - Foreign exchange hedge Foreign currency increase (29,220) (279,717) (1,103,655) (2,178,091) Net debt 29,220 270,950 1,012,028 1,994,837 Interest rate hedge Increase in tax interest (11,179) (19,466) (18,386) (34,912) Interest expense 11,179 19,466 18,386 34,912 Fair value hedge Net debt and interest Net effect - Investment hedge Dollar increase (35,163) (212,397) (721,964) (1,408,765) Fiscal expense 35,163 212,397 721,964 1,408,765 Net Investment hedge Fiscal expense Net effect - Foreign exchange hedge Dollar increase (150,987) (350,512) (1,431,315) (2,711,641) Fiscal expense 150,987 350,512 1,431,315 2,711,641 Derivatives at fair value through profit or loss Fiscal expense Net effect - Calculation of fair value of derivatives The Company measures derivative financial instruments by calculating their present value, through the use of market curves that impact the instrument on the computation dates. In the case of swaps, both the asset and the liability positions are estimated independently and brought to present value, where the difference between the result of the asset and liability amount generates the swaps market value. For the traded derivative financial instruments, the fair value is calculated according to the adjusted exchange-listed price. Margins given in guarantee In order to comply with the guarantee requirements of the derivative exchanges and/or counterparties in certain operations with derivative instruments, as of September 30, 2014 the Company held R$712,586 in investments securities or cash investments available on demand, classified as cash and cash equivalents (R$647,847 on December 31, 2013). Offsetting financial assets and liabilities The following financial assets and liabilities are subject to offsetting, enforceable master netting agreements and similar agreements: 09/30/2014 Amounts offset Amounts not offset Assets Liabilities Net amounts presented Financial instruments Cash collateral Net Derivatives assets 451,843 - 451,843 (271,457) - 180,386 Derivatives liabilities - (897,753) (897,753) 271,457 51,573 (574,723) Total Derivatives - 12/31/2013 Amounts offset Amounts not offset Assets Liabilities Net amounts presented Financial instruments Cash collateral Net Derivatives assets 611,304 - 611,304 (314,782) - 296,522 Derivatives liabilities - (978,059) (978,059) 314,782 49,443 (613,834) Total Derivatives - For the financial assets and liabilities subject to enforceable master netting agreements or similar agreements above, each agreement between the Company and the counterparty allows for net settlement of the relevant financial assets and liabilities when both elect to settle on a net basis. In the absence of such election, financial assets and liabilities will be settled on a gross basis, however, each party to the master net agreement will have the option to settle all such amounts on a net basis in the event of default of the other part. 20. COLLATERAL AND CONTRACTUAL COMMITMENTS WITH SUPLLIERS, ADVANCES FROM CUSTOMERS AND OTHER 09/30/2014 12/31/2013 Collateral given for own liabilities 1,227,337 1,193,932 Other commitments 462,588 447,246 Commitments with suppliers 8,327,986 11,918,718 Commitments - Bond 2017 300,000 300,000 As of on September 30, 2014 the collateral provided for liabilities totaled approximately R$1,689,925, including R$517,300 of cash guarantees. The deposits in cash used as guarantees are presented as part of the receivables. To meet the guarantees required by derivative exchanges and/or counterparties contracted in certain derivative financial instrument transactions, Ambev S.A. maintained as at September 30, 2014, R$698,418 in highly liquid financial investments or in cash (Note 19). Most of the balance relates to commitments with suppliers of packaging. The Company is guarantor of the Bond 2017. Future contractual commitments as of September 30, 2014 and December 31, 2013 are as follows: 09/30/2014 12/31/2013 Less than 1 year 3,524,795 3,438,320 Between 1 and 2 years 2,345,077 2,379,406 More than 2 years 2,758,114 6,400,992 21. CONTINGENCIES The Company has contingent liabilities arising from lawsuits in the normal course of its business. Contingent liabilities with a probable likelihood of loss are fully recorded as liabilities (Note 11 ). The Company also has lawsuits related to tax, civil and labor, for which the likelihood of loss classified by management as possible and for which there are no provisions. Estimates of amounts of possible losses are as follows: 09/30/2014 12/31/2013 PIS and COFINS 289,818 363,919 ICMS and IPI 5,416,585 3,807,350 IRPJ and CSLL 11,363,911 10,196,153 Labor 154,966 135,736 Civil 409,041 161,613 Others 1,538,821 1,386,559 New lawsuits with a likelihood of possible loss On March 4, 2014, the Company received two tax assessments related to Income Tax, which amount as of September 30, 2014 are R$501,890 and R$125,947, respectively. The object of these tax assessments is the disallowance of the income tax paid by overseas subsidiaries of the Company. The payments overseas were considered for the composition of a credit in Brazil regarding the year of 2009, as the legislation authorizes it, and after were the subject of compensation for payment of other federal taxes. The Company filed a defense for the two cases and is awaiting decision. During the third quarter of 2014, Ambev was notified of a tax assessment from the Brazilian Federal Tax Authorities relating to IPI excise tax, supposedly due over remittances of finished goods to other related factories. Ambev management estimates the possible losses related to these assessments to be approximately R$ 502,160 as of September 2014. Ambev has not recorded any provision in connection therewith. Ambev is currently challenging tax assessments from the States of São Paulo, Rio de Janeiro and Minas Gerais, which question the legality of tax credits arising from existing tax incentives received by the Company in other States. During the third quarter of 2014, Ambev received other tax assessments related to the same issue, in the total amount of R$ 506,596. Ambev management estimates the possible losses related to these assessments to be approximately R$ 1,000,277 as of September 2014. Ambev has not recorded any provision in connection therewith. There were no other changes in the other main processes with possible likelihood of loss classification as of September 30, 2014, compared to those presented in the financial statements as of December 31, 2013. Contingent assets According to IAS 37, contingent assets are not recorded, except when there are real guarantees or favorable legal decisions. 22. RELATED PARTIES Policies and practices regarding the realization of transactions with related parties The Company adopts corporate governance practices and those recommended and/or required by the applicable law. Under the Company’s bylaws the Board of Directors is responsible for approving any transaction or agreements between the Company and/or any of its subsidiaries, directors and/or shareholders (including shareholders, direct or indirect shareholders of the Company). The Compliance Committee of the Company is required to advise the Board of Directors of the Company in matters related to transactions with related parties. Management is prohibited from interfering in any transaction in which conflict exists, even in theory, with the Company interests. It is also not permitted to interfere in decisions of any other management member, requiring documentation in the Minutes of Board’s Meeting any decision to abstain from the specific deliberation. The Company’s guidelines with related parties follow reasonable or commutative terms, similar to those prevailing in the market or under which the Company would contract similar transactions with third parties. These are clearly disclosed in the financial statements as reflected in written contracts. Transactions with management members: In addition to short-term benefits (primarily salaries), the management members are entitled to post-employment benefits, such as retirement benefits and health and dental care. Moreover, management members are entitled to participate in Stock Option Plan (Note 18). Total expenses related to the Company’s management members in key functions are as follows: Nine-month period ended: Three-month period ended: 09/30/2014 09/30/2013 09/30/2014 09/30/2013 Short-term benefits (i) 18,067 12,941 5,887 3,395 Share-based payments (ii) 20,698 28,528 5,443 8,913 Total key management remuneration (i) These correspond substantially to salaries and profit sharing (including performance bonuses ). (ii) These correspond to the compensation cost of stock options granted to management. These amounts exclude remuneration paid to members of the Fiscal Council . Excluding the abovementioned plan (Note 18) and the stock option plans, the Company no longer has any type of transaction with the Management members or pending balances receivable or payable in its balance sheet. Transactions with the Company's Shareholders’: a ) Medical, dental and other benefits The Fundação Antonio e Helena Zerrenner Instituição Nacional de Beneficiência (“Fundação Zerrenner) is one of Ambev S.A.’s shareholders, and at September 30, 2014 held 9.76% of total share capital. Fundação Zerrenner is also an independent legal entity whose main goal is to provide Ambev S.A.’s employees, both active and retirees, with health care and dental assistance, technical and superior education courses, facilities for assisting elderly people, through direct initiatives or through financial assistance agreements with other entities. On September 30, 2014 and December 31, 2013, actuarial responsibilities related to the benefits provided directly by Fundação Zerrenner are fully funded by plan assets, held for that purpose, which significantly exceeds the liabilities at that date. Ambev S.A. recognizes the assets (prepaid expenses) of this plan to the extent of amounts from economic benefits available to the Company, arising from reimbursements or future contributions reduction. The expenses incurred by Fundação Zerrenner in providing these benefits totaled R$146,011 in the period ended September 30, 2014 (R$128,304 as of September 30, 2013), of which R$129,489 (R$112,853 as of September 30, 2013) related to active employees and R$16,522 (R$15,451 as of September 30, 2013) related to retirees. b) Special Goodwill Reserve As a result of the merger of InBev Holding Brazil S.A. by the Company in 2005, the Company benefits, each year, from the amortization of tax deductible goodwill pursuant to CVM Instruction 319/99. The balance of the special goodwill reserve as of September 30, 2014 was R$ (R$313,872 as of December 31, 2013) which may be used for future capital increases. c) Leasing – Ambev S.A. head office Ambev S.A. has a leasing agreement of two commercial sets with Fundação Zerrenner, which is under negotiation between the parties, to determine the trade terms to be applied until the end of the contract on January 31, 2018. d) Licensing agreement The Company maintains a licensing agreement with Anheuser-Busch, Inc., to produce, bottle, sell and distribute Budweiser products in Brazil, Canada, Ecuador, Guatemala, Dominican Republic and Paraguay. In addition, the Company produces and distributes Stella Artois products under license to ABI in Brazil, Canada, Argentina, and other countries and, by means of a license granted to ABI, it also distributes Brahma’s product in parts of Europe, Asia and Africa. The amount recorded was R$1,269 (R$11,498 as of September 30, 2013) and R$210,540 (R$181,137 as of September 30, 2013) as licensing income and expense, respectively. 23. EVENTS AFTER THE REPORTING PERIOD i) In the Board of Directors’ Meeting held on October 15, 2014, the members of the Company’s Board of Directors approved: (i) considering the exercise, by certain beneficiaries, of some stock options granted in accordance with the Company’s stock option program, within the Company’s limit of authorized capital, in accordance with section 6 of its By-laws, as well as section 168 of Law nº 6,404/76, as amended, a capital increase in the total amount of R$ 47,406, upon issuance of 9,589,195 new common shares, at the issuance price of R$ 4.94 per share, without preemptive rights, pursuant to paragraph 3 of section 171 of Law nº 6,404/76 and the rules under the Stock Option Plan of the Company currently in force. The newly issued shares deriving from the referred capital increase shall grant its holders the same rights and benefits that may be declared from time to time as the currently Company’s outstanding shares. Therefore, the Company’s capital is changed to R$57,556,245, divided into 15,709,097,596 common shares, without pair value. (ii) based on the Company‘s extraordinary balance sheet dated September 30, 2014, approved the distribution of dividends in the amount of R$0.22 for each share of the Company, to be deducted from the results of the 2014 fiscal year and attributed to the minimum mandatory dividends for the same year. The distribution of dividends will be made without withholding income tax, pursuant to applicable law. The aforementioned payments shall be made as from November 13, 2014 (ad referendum of the Annual Shareholders‘ Meeting), considering the shareholding on and including October 27, 2014, with respect to BM&F Bovespa, and October 30, 2014, with respect to the New York Stock Exchange, without any monetary adjustment. ii) In the Extraordinary General Meeting of Ambev S.A., held on October 1, 2014, the merger of Londrina Bebidas was approved by Ambev S.A. As a result of the merger the Company received by its respective book values, all the assets, rights and obligations of Londrina Bebidas, which were extinguished and its shares have been canceled and being successful by the Company, pursuant to Brazilian law. The merger of Londrina Bebidas will not result in an increase or decrease to the Company’s net equity or capital stock because the net equity of Londrina Bebidas, a wholly-owned subsidiary of the Company, is already fully reflected in the Company’s net equity, due to the Company’s observance of the equity method of accounting. With the liquidation of Londrina Bebidas, its quotas will be extinguished with no issuance of the Company shares in consideration for shareholder rights SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 14, 2014 AMBEV S.A. By: /s/ Nelson José Jamel Nelson Jose Jamel Chief Financial and Investor Relations Officer
